     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 1 of 81 Page ID #:86



1     NICOLA T. HANNA
      United States Attorney
2     LAWRENCE S. MIDDLETON
      Assistant United States Attorney
3     Chief, Criminal Division
      STEVEN R. WELK (Cal. State Bar No. 149886)
4     Assistant United States Attorney
      Chief, Asset Forfeiture Section
5     JOHN J. KUCERA (Cal. Bar No. 274184)
      Assistant United States Attorney
6     Asset Forfeiture Section
           1400 United States Courthouse
7          312 North Spring Street
           Los Angeles, California 90012
8          Telephone: (213) 894-3391
           Facsimile: (213) 894-0142
9          E-mail:    John.Kucera@usdoj.gov
10    Attorneys for Plaintiff
      United States of America
11
12
13                             UNITED STATES DISTRICT COURT

14                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

15                                   WESTERN DIVISION

16    UNITED STATES OF AMERICA,                  No. CV 18-8570

17               Plaintiff,                      VERIFIED COMPLAINT FOR FORFEITURE
18                     v.                        18 U.S.C. §§ 981(a)(1)(A) & (C)
19    ANY AND ALL FUNDS SEIZED FROM              [U.S.P.I.S.]
      BANK FRICK ACCOUNT ‘K000 K; ANY
20    AND ALL FUNDS SEIZED FROM BANK
      FRICK ACCOUNT ‘K000 U; ANY AND
21    ALL FUNDS SEIZED FROM BANK FRICK
      ACCOUNT ‘K000 E; AND ANY AND ALL
22    FUNDS SEIZED FROM BANK FRICK
23    ACCOUNT ‘K001 K,

24
                 Defendants.
25
26
27
28
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 2 of 81 Page ID #:87



1     PERSONS AND ENTITIES................................................6
2           FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:...................6
3           FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:...............6
4           ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:.........7
5           ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:................9
6
            ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:.............11
7
            ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:.............11
8
            FUNDS HELD IN THE NAME OF PRIMUS TRUST........................12
9
            FUNDS HELD IN THE NAME OF GOLD LEAF SRO.......................12
10
            FUNDS HELD IN THE NAME OF PROTECCTIO SRO......................13
11
            FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO.................13
12
            FUNDS HELD IN THE NAME OF AD TECH BV..........................13
13
            FUNDS HELD IN THE NAME OF PROCOP SERVICES BV..................14
14
            FUNDS HELD IN THE NAME OF GULIETTA GROUP BV...................14
15
16          FUNDS HELD IN THE NAME OF UNIVERSADS BV.......................14

17          FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED............15

18          ASCIO/WMB INC DOMAIN NAMES....................................15

19          SURRENDERED DOMAIN NAMES......................................16

20          OTHER BACKPAGE SURRENDERED ASSETS.............................18
21    NATURE OF THE ACTION AND CLAIMS FOR RELIEF.........................20
22    JURISDICTION AND VENUE.............................................21
23    I.    The Formation and Evolution of Backpage.......................24
24    II.   The Sources and Manipulation of Backpage Criminal Proceeds....26
25          A.   Backpage Promotion of Prostitution and Sex Trafficking...26
26
            B.   Payments for Advertising on Backpage.....................35
27
            C.   Bases for Forfeiture.....................................40
28
      III. Assets Representing, Traceable To, and Involved In


                                              2
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 3 of 81 Page ID #:88



1           Specified Unlawful Activity...................................41
2           A.   Account 1 (Prosperity ‘7188 Funds).......................41
3     CEREUS PROPERTIES ASSETS...........................................42
4           B.   Account 2 (Compass ‘3873 Funds)..........................42
5           C.   Account 3 (Compass ‘4862 Funds)..........................43
6
      MICHAEL LACEY ASSETS...............................................43
7
            D.   Account 4 (FFS&L of SR ‘3620 Funds)......................43
8
            E.   Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324,
9                and ‘8332)...............................................44

10          F.   Account 11 (SFFCU ‘2523 Funds)...........................44
11          G.   Account 12 (IOLTA ‘4139).................................45
12          H.   The Sebastopol Property..................................45
13          I.   San Francisco, California Property 1.....................46
14          J.   San Francisco Property 2.................................47
15          K.   San Francisco Property 3.................................48
16
            L.   Sedona Property..........................................48
17
            M.   Paradise Valley Property 1...............................49
18
            N.   Paradise Valley Property 2...............................49
19
      JAMES LARKIN ASSETS................................................50
20
            O.   Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592,
21               ‘1938, ‘1897, ‘8103, ‘8162, AND ‘8189)...................50
22          P.   Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS
                 COIE ‘0012)..............................................51
23
            Q.   Account 21 (ACF ‘2020)...................................52
24
            R.   Accounts 22 AND 23 (BA ‘8225 and ‘7054)..................52
25
26          S.   Saint Helena Property....................................53

27          T.   Chicago Property.........................................53

28          U.   Paradise Valley Property 7...............................53



                                              3
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 4 of 81 Page ID #:89



1     JOHN BRUNST ASSETS.................................................54
2           V.    Account 24 (COMPASS BANK ‘3825)..........................54
3           W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954,
                  ‘7982, ‘7889, ‘7888 AND ‘6485)...........................54
4
      SCOTT SPEAR ASSETS.................................................55
5
6           X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645).....55

7           Y.    Account 34 (Live Oak Bank Account ‘6910).................56

8           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301
                  and‘8001)................................................56
9
      PRIMUS TRUST ASSETS................................................56
10
            AA.   Account 37 (K&H Bank Account ‘1210)......................56
11
      AD TECH BV ASSETS..................................................58
12
            BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and
13                ’5805)...................................................58
14          CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000
                  U, ‘K000 E, and ‘K001 K).................................58
15
16    GOLD LEAF SRO FUNDS HELD AT FIO BANK...............................59

17          DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and
                  ‘2230)...................................................59
18
      PROTECCTIO SRO FUNDS HELD AT FIO BANK..............................59
19
            EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and
20                ‘4198)...................................................59
21    VARICOK SRO FUNDS HELD AT FIO BANK.................................60
22          FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and
                  ‘8080)...................................................60
23
      PROCOP SERVICES BV FUNDS HELD AT KNAB BANK.........................60
24
            GG.   Account 51 (KB ‘7664)....................................60
25
26    GULIETTA GROUP BV FUNDS HELD AT RABO BANK..........................61

27          HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)..................61

28    CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V.,
           UNIVERSADS B.V., PROCOPSERVICES B.V. and PROTECCIO SRO........62


                                              4
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 5 of 81 Page ID #:90



1           II.   Account 55 (SP ‘1262)....................................62
2           JJ.   Account 54 (LHVP ‘4431)..................................62
3     BACKPAGE-CONTROLLED DOMAIN NAMES...................................63
4           KK.   ASCIO/WMB Inc Domain Names...............................63
5           LL.   SURRENDERED DOMAIN NAMES.................................65
6
      BACKPAGE SURRENDERED ASSETS........................................75
7
            MM.   Assets Surrendered To The United States By Backpage......75
8
            NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT
9                 TREMAINE.................................................77

10    FIRST CLAIM FOR RELIEF.............................................78
11    (18 U.S.C. § 981(a)(1)(C)).........................................78
12    SECOND CLAIM FOR RELIEF............................................78
13    (18 U.S.C. § 981(a)(1)(A)).........................................78
14    THIRD CLAIM FOR RELIEF.............................................79
15    (18 U.S.C. § 981(a)(1)(A)).........................................79
16
      VERIFICATION.......................................................81
17
18
19
20
21
22
23
24
25
26
27
28



                                              5
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 6 of 81 Page ID #:91



1           The United States of America brings this complaint against the
2     above-captioned asset(s) and alleges as follows:
3                                  PERSONS AND ENTITIES
4           1.   The plaintiff is the United States of America (“plaintiff”
5     or the “government”).
6           2.   The defendants are any and all funds seized from Bank Frick
7     account ‘K000 K; any and all funds seized from Bank Frick account
8     ‘K000 U; any and all funds seized from Bank Frick account ‘K000 E;
9     and any and all funds seized from Bank Frick account ‘K001 K,
10    (collectively, the “Defendant Assets”).
11          3.   The Defendant Assets are held in the name of Ad Tech BV.
12    The persons and entities whose interests may be affected by this
13    action are Michael Lacey, James Larkin, Scot Spear, John “Jed”
14    Brunst, Dan Hyer, Andrew Padilla, and Joye Vaught.
15          4.   Contemporaneously with the filing of this complaint,
16    plaintiff is filing related actions seeking the civil forfeiture of
17    the following assets (collectively, the “Subject Assets”):
18               FUNDS HELD IN THE NAME OF POSTING SOLUTIONS:
19          a.   $3,374,918.61 seized from Prosperity Bank account ‘7188
20    (“Prosperity ‘7188 Funds” or “Account 1”) held in the name of Posting
21    Solutions, LLC.    1


22               FUNDS HELD IN THE NAME OF CEREUS PROPERTIES LLC:
23          b.   $5,462,027.17 seized from Compass Bank account ‘3873
24    (“Compass ‘3873 Funds” or “Account 2”), held in the name of Cereus
25    Properties, LLC, an entity owned or controlled by Scott Spear.
26          c.   $407,686.14 seized from Compass Bank account ‘4862
27
            1
            Attached hereto as exhibit A is an index of the Subject Assets
28    that consist of funds or securities on deposit at or seized from
      financial institutions.

                                              6
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 7 of 81 Page ID #:92



1     (“Compass ‘4862 Funds” or “Account 3”), held in the name of Cereus
2     Properties, LLC.
3                ASSETS HELD BY OR FOR THE BENEFIT OF BY MICHAEL LACEY:
4           d.   $689,884.48 seized from First Federal Savings & Loan of San
5     Rafael account ‘3620 (“FFS&L of SR ‘3620 Funds” or “Account 4”), held
6     in the name of Michael Lacey (“Lacey”);
7           e.   $515,899.85 seized from Republic Bank of Arizona account
8     ‘2485 (“RBA ‘2485 Funds” or “Account 5”), held in the name of Lacey;
9           f.   $75,835.31 seized from Republic Bank of Arizona account
10    ‘1897 (“RBA ‘1897 Funds” or “Account 6”), held in the name of Lacey;
11          g.   $500,000.00 seized from Republic Bank of Arizona account
12    ‘3126 (“RBA ‘3126 Funds” or “Account 7”), held in the name of Lacey;
13          h.   $600,000.00 seized from or frozen in Republic Bank of
14    Arizona Certificate of Deposit (“CDARS”) 2 account’8316 (“RBA ‘8316
15    Funds” or “Account 8”), held in the name of Lacey;
16          i.   $302,177.57 seized from or frozen in Republic Bank of
17    Arizona CDARS account ‘8324 (“RBA ‘8324 Funds” or “Account 9”), held
18    in the name of Lacey;
19          j.   $300,000.00 seized from or frozen in Republic Bank of
20    Arizona CDARS account ‘8332 (“RBA ‘8332 Funds” or “Account 10”), held
21    in the name of Lacey;
22          k.   $734,603.70 seized from or frozen in Credit Union account
23    ‘2523 (“SFFCU ‘2523 Funds” or “Account 11”), held in the name of
24    Lacey;
25          l.   $2,412,785.47 seized from or frozen in place at Money Gram,
26
           2
             CDARS is a program that allows a depositor to spread funds
27    across several banks in order to maintain account balances below the
      Federal Deposit Insurance Corporation’s insurance limits at any
28    particular bank.


                                              7
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 8 of 81 Page ID #:93



1     having originated from Midfirst Bank account ‘4139 (“IOLTA 3 ‘4139” or
2     Account 12), held in the name of attorney, “J.B.” for the benefit of
3     Lacey;
4           m.   All right and title to the real property located in
5     Sebastopol, California titled in the name of Finca Manzana for
6     Sebastopol, LLC (“Sebastopol Property”), APN 076-100-0008-000,
7     including all appurtenances, improvements, and attachments thereon,
8     as well as all leases, rents, and profits derived therefrom;          4


9           n.   All right and title to the real property located in San
10    Francisco, California titled in the name of Lacey and Alyson Talley
11    (“San Francisco Property 1”), APN 07-1008-057-01, including all
12    appurtenances, improvements, and attachments thereon, as well as all
13    leases, rents, and profits derived therefrom;
14          o.   All right and title to the real property located in San
15    Francisco, California titled in the name of         Casa Bahia for San
16    Francisco, LLC (“San Francisco Property 2”), APN 0563-029, including
17    all appurtenances, improvements, and attachments thereon, as well as
18    all leases, rents, and profits derived therefrom;
19          p.   All right and title to the real property located in San
20    Francisco, California titled in the name of Lacey (“San Francisco
21    Property 3”), APN 0097C011, including all appurtenances,
22    improvements, and attachments thereon, as well as all leases, rents,
23    and profits derived therefrom;
24          q.   All right and title to the real property located in Sedona,
25    Arizona titled in the name of Creek Hideaway, LLC (“Sedona
26
           3 An “IOLTA” is the common name for an Interest on Lawyer Trust
27
      Account.
28         4 Pursuant to Local Rule 5.2-1, only the city and state of
      residence addresses are set forth in this Complaint

                                              8
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 9 of 81 Page ID #:94



1     Property”), APN 405-06-001B, including all appurtenances,
2     improvements, and attachments thereon, as well as all leases, rents,
3     and profits derived therefrom;
4           r.   All right and title to the real property located in
5     Paradise Valley, Arizona titled in the name of Lacey (“Paradise
6     Valley Property 1”), APN 173-11-006C, including all appurtenances,
7     improvements, and attachments thereon, as well as all leases, rents,
8     and profits derived therefrom;
9           s.   All right and title to the real property located in
10    Paradise Valley, Arizona titled in the name of Lacey (“Paradise
11    Valley Property 2”), APN 164-05-122, including all appurtenances,
12    improvements, and attachments thereon, as well as all leases, rents,
13    and profits derived therefrom;
14               ASSETS HELD BY OR FOR THE BENEFIT JAMES LARKIN:
15          t.   $1,546,076.35 seized from Republic Bank of Arizona account
16    ‘1889 (“RBA ‘1889 Funds” or “Account 13”), held in the name of James
17    Larkin (“Larkin”);
18          u.   $1,001,731.18 seized from Republic Bank of Arizona account
19    ‘2592 (“RBA ‘2592 Funds” or “Account 14”), held in the name of
20    Larkin;
21          v.   $206,156.00 seized from Republic Bank of Arizona account
22    ‘1938 (“RBA ‘1938 Funds” or “Account 15”), held in the name of
23    Larkin;
24          w.   $501,248.14 seized from Republic Bank of Arizona account
25    ‘8103 (“RBA ‘8103 Funds” or “Account 16”), held in the name of
26    Larkin;
27          x.   $251,436 seized from Republic Bank of Arizona account ‘8162
28    (“RBA ‘8162 Funds” or “Account 17”), held in the name of Larkin;



                                              9
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 10 of 81 Page ID #:95



1           y.    Any and all funds on deposit in Republic Bank of Arizona
2     account ‘8189 (“RBA ‘8189 Funds” or “Account 18”), held in the name
3     of Larkin.    RBA is holding the account until it matures, at which
4     time RBA will issue a check to the government for all funds in
5     Account 18;
6           z.    $621,832.06 in U.S. currency seized from Perkins Coie Trust
7     Company account ‘0012 (“PCTC ‘0012 Funds” or “Account 19”), held in
8     the name of Margaret Larkin (“M. Larkin”);
9           aa.   $9,882,828.72 in securities or investment instruments
10    seized from Perkins Coie Trust Company account ‘0012 (“PCTC
11    Investment Funds” or “Account 20”), held in the name of M. Larkin;
12          bb.   $34,149,280.00 seized from Acacia Conservation Fund LP
13    account ‘2020 (“ACF Funds” or “Account 21”), held in the name of
14    Ocotillo Family Trust;
15          cc.   $278.73 seized from Bank of America account ‘8225 (“BA
16    ‘8225 Funds” or “Account 22”), held in the name of Troy C. Larkin
17    (“T. Larkin”);
18          dd.   $1,038.42 seized from Bank of America account ‘7054 (“BA
19    ‘7054 Funds” or “Account 23”), held in the name Ramon Larkin (“R.
20    Larkin”);
21          ee.   All right and title to the real property located in Saint
22    Helena, California titled in the name of Larkin and M. Larkin,
23    Trustees for Ocotillo Family Trust (“Saint Helena Property”), APN
24    030-050-028-000, including all appurtenances, improvements, and
25    attachments thereon, as well as all leases, rents, and profits
26    derived therefrom;
27          ff.   All right and title to the real property located in
28    Chicago, Illinois titled in the name of John C. Larkin (“J.C.



                                             10
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 11 of 81 Page ID #:96



1     Larkin”), M. Larkin and Larkin (“Chicago Property”), APN 20-14-201-
2     079-1054, including all appurtenances, improvements, and attachments
3     thereon, as well as all leases, rents, and profits derived therefrom;
4                 ASSETS HELD BY OR FOR THE BENEFIT OF JOHN BRUNST:
5           gg.   $359,527.06 seized from Compass Bank account number ‘3825
6     (“Compass ‘3825 Funds” or “Account 24”), held in the name of the John
7     Brunst Family Trust;
8           hh.   $5,848,729.00 seized from Alliance Bernstein account ‘6878
9     (“AB ‘6878 Funds” or “Account 25”), held in the name of the Brunst
10    Family Trust;
11          ii.   $372,878.00 seized from Alliance Bernstein account ‘4954
12    (“AB ‘4954 Funds” or “Account 26”), held in the name of the Brunst
13    Family Trust;
14          jj.   $342,596.00 seized from Alliance Bernstein account ‘7982
15    (“AB ‘7892 Funds” or “Account 27”), held in the name of the Brunst
16    Family Trust;
17          kk.   $306,277.00 seized from Alliance Bernstein account ‘7889
18    (“AB ‘7889 Funds” or “Account 28”), held in the name of the Brunst
19    Family Trust;
20          ll.   $275,328.00 seized from Alliance Bernstein account ‘7888
21    (“AB ‘7888 Funds” or “Account 29”), held in the name of the Brunst
22    Family Trust;
23          mm.   $527,624.00 seized from Alliance Bernstein account ‘6485
24    (“AB ‘6485 Funds” or “Account 30”), held in the name of the Brunst
25    Family Trust;
26                ASSETS HELD BY OR FOR THE BENEFIT OF SCOTT SPEAR:
27          nn.   $404,374.12 seized from National Bank of Arizona account
28    ‘0178 (“NBA ‘0178 Funds” or “Account 31”), held in the name of Scott



                                             11
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 12 of 81 Page ID #:97



1     Spear (“Spear”);
2           oo.   $1,925.80 seized from National Bank of Arizona account
3     ‘0151 (“NBA ‘0151 Funds” or “Account 32”), held in the name of Spear
4     and Ellona Spear (“E. Spear”); and
5           pp.   $613,573.28 seized from National Bank of Arizona account
6     ‘3645 (“NBA ‘3645 Funds” or “Account 33”), held in the name of Spear
7     and E. Spear Family Trust.
8           qq.   $260,283.40 seized from National Bank of Arizona account
9     ‘6910 (“NBA ‘6910 Funds” or “Account 34”), held in the name of Spear
10    and E. Spear Family Trust.
11          rr.   $64,552.82 seized from or frozen in Ascensus Broker
12    Services ‘4301 (“ABS ‘4301 Funds” or “Account 35”), held in the name
13    of Natasha Spear (“N. Spear”).
14          ss.   $56,902.99 seized from or frozen in Ascensus Broker
15    Services ‘8001 (“ABS ‘8001 Funds” or “Account 36”), held in the name
16    of N. Spear.
17                FUNDS HELD IN THE NAME OF PRIMUS TRUST
18          tt.   $16,500,000 seized from K&H account ‘1210 (“K&H ‘1210
19    Funds” or “Account 37”), held in the name of Primus Trust, with Lacey
20    being at least one of the beneficiaries of the Trust.           The bank is
21    located in Hungary.
22                FUNDS HELD IN THE NAME OF GOLD LEAF SRO
23          uu.   €1,680,028.85 seized from Fio account ‘2226 (“Fio ‘2226
24    Funds” or “Account 38”), held in the name of the Gold Leaf SRO.             The
25    bank is located in the Czech Republic;
26          vv.   £60.98 seized from Fio account ‘2231 (“Fio ‘2231 Funds” or
27    “Account 39”), held in the name of the Gold Leaf SRO.           The bank is
28    located in the Czech Republic;



                                             12
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 13 of 81 Page ID #:98



1           ww.   $72.87 seized from Fio account ‘2230 (“Fio ‘2230 Funds” or
2     “Account 40”), held in the name of the Gold Leaf SRO.           The bank is
3     located in the Czech Republic;
4                 FUNDS HELD IN THE NAME OF PROTECCTIO SRO
5           xx.   €3,213,937.82 seized from Fio account ‘4194 (“Fio ‘4194
6     Funds” or “Account 41”), held in the name of the Protecctio SRO.             The
7     bank is located in the Czech Republic;
8           yy.   $52.90 seized from Fio account ‘4196 (“Fio ‘4196 Funds” or
9     “Account 42”), held in the name of the Protecctio SRO.           The bank is
10    located in the Czech Republic;
11          zz.   £52.65 seized from Fio account ‘4198 (“Fio ‘4198 Funds” or
12    “Account 43”), held in the name of the Protecctio SRO.           The bank is
13    located in the Czech Republic;
14                FUNDS HELD IN THE NAME OF VARICOK COMPANY SRO
15          aaa. €605,976.95 seized from Fio account ‘8083 (“Fio ‘8083
16    Funds” or “Account 44”), held in the name of the Varicok Company SRO.
17    The bank is located in the Czech Republic;
18          bbb. £458.99 seized from Fio account ‘8086 (“Fio ‘8086 Funds” or
19    “Account 45”), held in the name of the Varicok Company SRO.            The bank
20    is located in the Czech Republic;
21          ccc. $48.10 seized from Fio account ‘8080 (“Fio ‘8080 Funds” or
22    “Account 46”), held in the name of the Varicok Company SRO. The bank
23    is located in the Czech Republic.
24                FUNDS HELD IN THE NAME OF AD TECH BV
25          ddd. Any and all funds seized from Bank Frick account ‘K000 K
26    (“BF ‘K000 K Funds” or “Account 47”) on or about June 1, 2018, held
27    in the name of Ad Tech BV.       The bank is located in the Principality
28    of Liechtenstein;



                                             13
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 14 of 81 Page ID #:99



1           eee. Any and all funds seized from Bank Frick account ‘K000 U
2     (“BF ‘K000 U Funds” or “Account 48”) on or about June 1, 2018, held
3     in the name of Ad Tech BV.       The bank is located in the Principality
4     of Liechtenstein;
5           fff. Any and all funds seized from Bank Frick account ‘K000 E
6     (“BF ‘K000 E Funds” or “Account 49”) on or about June 1, 2018, held
7     in the name of Ad Tech BV.       The bank is located in the Principality
8     of Liechtenstein;
9           ggg. Any and all funds seized from Bank Frick account ‘K001 K
10    (“BF ‘K001 K Funds” or “Account 50”) on or about June 1, 2018, held
11    in the name of Ad Tech BV.       The bank is located in the Principality
12    of Liechtenstein.
13                FUNDS HELD IN THE NAME OF PROCOP SERVICES BV
14          hhh. Any and all funds seized from Knab Bank account ‘7664 (“KB
15    ‘7664 Funds” or “Account 51”) on or about May 24, 2018, held in the
16    name of Procop Services BV.       The bank is located in the Kingdom of
17    the Netherlands.
18                FUNDS HELD IN THE NAME OF GULIETTA GROUP BV
19          iii. Any and all funds seized from Rabo Bank account ‘2452 (“RB
20    ‘2452 Funds” or “Account 52”) on or about May 24, 2018, held in the
21    name of the Gulietta Group BV.       The bank is located in the Kingdom of
22    the Netherlands.
23                FUNDS HELD IN THE NAME OF UNIVERSADS BV
24          jjj. Any and all funds seized from Rabo Bank account ‘4721 (“RB
25    ‘4721 Funds” or “Account 53”) on or about May 24, 2018, held in the
26    name of the UniversAds BV.       The bank is located in the Kingdom of the
27    Netherlands.
28                FUNDS HELD IN THE NAME OF OLIST OU


                                             14
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 15 of 81 Page ID #:100



1            kkk. Any and all funds seized from LHV Pank account number ‘4431
2      (“LHVP ‘4431 Funds” or “Account 54”) on or about June 15, 2018, held
3      in the name of Olist Ou (“Ou”).       The bank is located in the Republic
4      of Estonia.
5                  FUNDS HELD IN THE NAME OF CASHFLOWS EUROPE LIMITED
6            lll. £747,664.15 seized from Saxo Payments account ‘1262 (“SP
7      ‘1262 Funds” or “Account 55”), held in the name of the Cashflows
8      Europe Limited (“Cashflows”).       Cashflows is holding these funds for
9      the benefit of Gulietta Group B.V., Universads B.V, Procop Services
10     B.V., and Proteccio SRO, each of which is an entity owned or
11     controlled by Backpage (defined below).        United Kingdom law
12     enforcement officials have restrained the funds held by these four
13     companies and consolidated them into this Saxo Payments account. The
14     bank is located in the United Kingdom.
15                 ASCIO/WMB INC DOMAIN NAMES 5
16           mmm. atlantabackpage.com; backpage.be; backpage.com;
17     backpage.com.br; backpage.cz; backpage.dk; backpage.ee; backpage.es;
18     backpage.fi; backpage.fr; backpage.gr; backpage.hu; backpage.ie;
19     backpage.it; backpage.lt; backpage.mx; backpage.net; backpage.no;
20     backpage.pl; backpage.pt; backpage.ro; backpage.si; backpage.sk;
21     backpage.us; backpage-insider.com; bestofbackpage.com;
22     bestofbigcity.com; bigcity.com; chicagobackpage.com;
23     denverbackpage.com; newyorkbackpage.com;
24
25          5 Backpage, which operated principally online, controlled
       numerous internet domain names. These domain names were registered
26     by “ASCIO TECHNOLOGIES INC” DBA “NETNAMES,” a domain registrar.
       Domain registrars serve to ensure that a registered domain name is
27     not licensed to more than one user. Domain registration allows the
       owner of the domain to direct internet traffic to a specific
28     webserver.


                                              15
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 16 of 81 Page ID #:101



1      phoenixbackpage.com;sandiegobackpage.com;seattlebackpage.com; and
2      tampabackpage.com (collectively, the “Seized Domain Names”), and all
3      rights and privileges associated therewith.
4                  SURRENDERED 6 DOMAIN NAMES
5            nnn. admoderation.com; admoderators.com; adnet.ws;
6      adplace24.com; adplaces24.com; adpost24.com; adpost24.cz;
7      adquick365.com; adreputation.com; ads-posted-mp.com; adsplace24.com;
8      adspot24.com; adspots24.com; adsspot24.com; adtechbv.co.nl;
9      adtechbv.com; adtechbv.nl; advert-ep.com; adverts-mp.com; axme.com;
10     back0age.com; backpa.ge; backpaee.com; backpage-insider.com;
11     backpage.adult; backpage.ae; backpage.at; backpage.ax; backpage.be;
12     backpage.bg; backpage.bg; backpage.ca; backpage.cl; backpage.cn;
13     backpage.cn; backpage.co.id; backpage.co.nl; backpage.co.nl;
14     backpage.co.nz; backpage.co.uk; backpage.co.ve; backpage.co.za;
15     backpage.com; backpage.com.ar; backpage.com.au; backpage.com.ph;
16     backpage.cz; backpage.dk; backpage.ec; backpage.ee; backpage.ee;
17     backpage.es; backpage.fi; backpage.fi; backpage.fr; backpage.fr;
18     backpage.gr; backpage.gr; backpage.hk; backpage.hk; backpage.hu;
19     backpage.hu; backpage.ie; backpage.in; backpage.it; backpage.jp;
20     backpage.kr; backpage.lt; backpage.lv; backpage.lv; backpage.me;
21     backpage.mx; backpage.my; backpage.net; backpage.nl; backpage.no;
22     backpage.no; backpage.nz; backpage.pe; backpage.ph; backpage.pk;
23     backpage.pl; backpage.porn; backpage.pt; backpage.ro; backpage.ro;
24     backpage.se; backpage.sex; backpage.sg; backpage.si; backpage.si;
25     backpage.sk; backpage.sk; backpage.sucks; backpage.tw; backpage.uk;
26
27           6On April 5, 2018, in the District of Arizona, Backpage.com,
       LLC and related entities plead guilty to 18 U.S.C. § 1956(h) (money
28     laundering conspiracy). Pursuant to its guilty plea, Backpage
       surrendered certain assets, including those identified herein.

                                              16
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 17 of 81 Page ID #:102



1      backpage.uk.com; backpage.us; backpage.vn; backpage.xxx;
2      backpage.xyz; backpagecompimp.com; backpagecompimps.com;
3      backpagepimp.com; backpagepimps.com; backpagg.com; backpagm.com;
4      backpagu.com; backpaoe.com; backpawe.com; backqage.com; backrage.com;
5      backxage.com; bakkpage.com; bcklistings.com; bestofbackpage.com;
6      bestofbigcity.com; bickpage.com; bigcity.com; bpclassified.com;
7      bpclassifieds.com; carlferrer.com; clasificadosymas.com;
8      clasificadosymas.net; clasificadosymas.org;
9      classifiedsolutions.co.uk; classifiedsolutions.net;
10     classyadultads.com; columbusbackpage.com; connecticutbackpage.com;
11     cracker.co.id; cracker.com; cracker.com.au; cracker.id;
12     cracker.net.au; crackers.com.au; crackers.net.au; ctbackpage.com;
13     dallasbackpage.com; denverbackpage.com; easypost123.com;
14     easyposts123.com; emais.com.pt; evilempire.com; ezpost123.com;
15     fackpage.com; fastadboard.com; guliettagroup.nl; htpp.org;
16     ichold.com; internetspeechfoundation.com;
17     internetspeechfoundation.org; loads2drive.com; loadstodrive.com;
18     loadtodrive.com; losangelesbackpage.com; mediafilecloud.com;
19     miamibackpage.com; minneapolisbackpage.com; mobileposting.com;
20     mobilepostings.com; mobilepostlist.com; mobilposting.com; naked.city;
21     nakedcity.com; newyorkbackpage.com; paidbyhour.com; petseekr.com;
22     petsfindr.com; phoenixbackpage.com; posteasy123.com; postfaster.com;
23     postfastly.com; postfastr.com; postonlinewith.com; postonlinewith.me;
24     postseasy123.com; postsol.com; postszone24.com; postzone24.com;
25     postzones24.com; rentseekr.com; results911.com; sandiegobackpage.com;
26     sanfranciscobackpage.com; seattlebackpage.com; sellyostuffonline.com;
27     sfbackpage.com; simplepost24.com; simpleposts24.com; svc.ws;
28     truckrjobs.com; ugctechgroup.com; universads.nl;



                                              17
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 18 of 81 Page ID #:103



1      villagevoicepimps.com; websitetechnologies.co.uk;
2      websitetechnologies.com; websitetechnologies.net;
3      websitetechnologies.nl; websitetechnologies.org; weprocessmoney.com;
4      wst.ws; xn--yms-fla.com; ymas.ar.com; ymas.br.com; ymas.br.com;
5      ymas.bz; ymas.bz; ymas.cl; ymas.cl; ymas.co.bz; ymas.co.bz;
6      ymas.co.cr; ymas.co.cr; ymas.co.ni; ymas.co.ni; ymas.co.ve;
7      ymas.co.ve; ymas.com; ymas.com.br; ymas.com.br; ymas.com.bz;
8      ymas.com.bz; ymas.com.co; ymas.com.co; ymas.com.do; ymas.com.do;
9      ymas.com.ec; ymas.com.ec; ymas.com.es; ymas.com.es; ymas.com.gt;
10     ymas.com.gt; ymas.com.hn; ymas.com.hn; ymas.com.mx; ymas.com.ni;
11     ymas.com.ni; ymas.com.pe; ymas.com.pe; ymas.com.pr; ymas.com.pr;
12     ymas.com.pt; ymas.com.uy; ymas.com.uy; ymas.com.ve; ymas.com.ve;
13     ymas.cr; ymas.cr; ymas.do; ymas.do; ymas.ec; ymas.ec; ymas.es;
14     ymas.es; ymas.org; ymas.pe; ymas.pe; ymas.pt; ymas.us; ymas.us;
15     ymas.uy; ymas.uy; and ymas.uy.com (collectively, the “Surrendered
16     Domain Names”), and all rights and privileges associated therewith.
17                 OTHER BACKPAGE SURRENDERED ASSETS
18           ooo. $699,940.00 surrendered on or about April 6, 2018, from ING
19     Bank account ‘7684, (“ING ‘7684 Funds”), held in the name of Payment
20     Solutions BV.
21           ppp. $106,988.41 surrendered on or about April 6, 2018, from ING
22     Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
23     Solutions BV.
24           qqq. $499,910.01 surrendered on or about April 6, 2018, from US
25     Bank account ‘0239 (“US Bank ‘2039 Funds”), held in the name of
26     Affordable Bail Bonds LLC.
27           rrr. $50,000.00 surrendered on or about April 6, 2018, from
28     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in



                                              18
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 19 of 81 Page ID #:104



1      the name of Global Trading Solutions LLC.
2            sss. $1,876.36 surrendered on or about August 23, 2018, from ING
3      Bank account ‘2071 (“ING ‘2071 Funds”), held in the name of Payment
4      Solutions BV.
5            ttt. $50,357.35 surrendered on or about August 24, 2018, from
6      ING Bank account ‘7684 (“ING ‘7684 Funds”), held in the name of
7      Payment Solutions BV.
8            uuu. $248,970.00 surrendered on or about May 11, 2018, from
9      Citibank NA, account ‘0457 (“Citibank NA ‘0457 Funds”), held in the
10     name of Paul Hastings LLP.
11           vvv. $52,500.00 surrendered on or about June 25, 2018, from
12     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
13     the name of Global Trading Solutions LLC.
14           www. $65,000.00 surrendered on or about July 18, 2018, from
15     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
16     the name of Global Trading Solutions LLC.
17           xxx. $5,534.54 surrendered on or about August 9, 2018, from
18     Enterprise Bank and Trust account ‘7177 (“EBT ‘7177 Funds”), held in
19     the name of Global Trading Solutions LLC.
20           yyy. $40,000.00 surrendered on or about July 16, 2018, from
21     Crypto Capital
22           zzz. 6 Bitcoins surrendered on or about April 6, 2018, from a
23     Backpage controlled wallet;
24           aaaa.      199.99995716 Bitcoins surrendered on or about April 6,
25     2018, from a Backpage controlled wallet;
26           bbbb.      404.99984122 Bitcoins surrendered on or about April 6,
27     2018, from a Backpage controlled wallet;
28           cccc.      173.97319 Bitcoins surrendered on or about April 26,



                                              19
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 20 of 81 Page ID #:105



1      2018, from a Backpage controlled wallet;
2            dddd.        411.00019 Bitcoins surrendered on or about April 13,
3      2018, from a Backpage controlled wallet;
4            eeee.        2.00069333 Bitcoins surrendered on or about May 7,
5      2018, from a Backpage controlled wallet;
6            ffff.        136.6544695 Bitcoins surrendered on or about June 15,
7      2018, from a Backpage controlled wallet;
8            gggg.        2,673.59306905 Bitcoins Cash surrendered on or about
9      April 26, 2018, from a Backpage controlled wallet;
10           hhhh.        55.5 Bitcoins Cash surrendered on or about May 3,
11     2018, from a Backpage controlled wallet;
12           iiii.        73.62522241 Bitcoins Cash surrendered on or about June
13     15, 2018, from a Backpage controlled wallet;
14           jjjj.        16,310.79413202 Litecoins surrendered on or about
15     April 26, 2018, from a Backpage controlled wallet;
16           kkkk.        783.9735116 Litecoins surrendered on or about June 15,
17     2018, from a Backpage controlled wallet;
18           llll.        509.81904619 Bitcoins Gold surrendered on or about
19     June 21, 2018, from a Backpage controlled wallet; and
20           mmmm.        $3,713,121.03 surrendered on or about August 13, 2018,
21     from Bank of America account ‘3414, held in the name of Davis Wright
22     Tremaine, LLP.
23                      NATURE OF THE ACTION AND CLAIMS FOR RELIEF
24          5.       This is a civil action in rem to forfeit assets derived
25     from or traceable to proceeds of one or more crimes defined as
26     “specified unlawful activity” (“SUA”); and/or involved in one or more
27     conspiracies to launder money, internationally launder money for
28     promotion of one or more SUA, and/or financial transactions involving



                                              20
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 21 of 81 Page ID #:106



1      illicit proceeds.     The property sought for forfeiture is located in
2      the United States and abroad, including the Country of Hungary, the
3      Czech Republic, the Principality of Liechtenstein, and the Kingdom of
4      the Netherlands.
5           6.     The Subject Assets, including the Defendant Assets,
6      represent property derived from or traceable to proceeds to multiple
7      knowing violations of federal laws constituting SUA, including 18
8      U.S.C. §§ 1591 (Sex Trafficking of Children) and 1952 (Interstate and
9      Foreign Travel in Aid of Racketeering Enterprise).          The Defendant
10     Assets are therefore subject to forfeiture pursuant to 18 U.S.C. §
11     981(a)(1)(C).
12          7.     Further, the Subject Assets, including the Defendant
13     Assets, represent property involved in or traceable to one or more
14     transactions or attempted transactions in violation of:
15           a.    18 U.S.C. § 1956(a)(1)(B)(i) (Money Laundering for
16     Concealment) and a conspiracy to commit such offenses, in violation
17     of 18 U.S.C. § 1956(h);
18           b.    18 U.S.C. § 1956(a)(2) (International Money Laundering for
19     Promotion) and a conspiracy to commit such offenses, in violation of
20     18 U.S.C. § 1956(h); and
21           c.    18 U.S.C. § 1957 (Monetary Transactions with Proceeds of
22     SUA) and a conspiracy to commit such offenses, in violation of 18
23     U.S.C. § 1956(h)
24     The Defendant Assets are therefore subject to forfeiture pursuant to
25     18 U.S.C. § 981(a)(1)(A).
26                                JURISDICTION AND VENUE
27          8.     This civil forfeiture action is brought pursuant to 18
28     U.S.C. § 981(a)(1).



                                              21
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 22 of 81 Page ID #:107



1           9.     This Court has jurisdiction over this matter pursuant to 28
2      U.S.C. §§ 1345 and 1355.
3           10.    Venue lies in this district pursuant to 28 U.S.C. §§
4      1355(b)(1)(A) or 1355(b)(2) because acts and omissions giving rise to
5      the forfeiture took place in the Central District of California
6      and/or 28 U.S.C. § 1395(b), because certain of the Subject Assets are
7      located in the Central District of California.
8                                INDIVIDUALS AND ENTITIES
9           11.    Backpage.com, LLC, (“Backpage”) incorporated in Delaware in
10     2004, was an internet-based company that allowed customers to post
11     on-line classified advertisements.          These advertisements were posted
12     in a variety of categories, including adult, automotive, community,
13     dating, jobs, local places, musicians, rentals and services.            Prior
14     to its closure by federal law enforcement authorities in April 2018,
15     Backpage was visited by 75 to 100 million unique internet visitors
16     per month.
17          12.    Between 2004 and April 2018, Backpage realized annual
18     profits of tens of millions of dollars from adult advertisements.
19     Historically, the adult category, where Backpage advertisers posted
20     sex trafficking ads, made up less than ten percent of all the
21     website’s advertisements.      However, those ads generated more than 90
22     percent of Backpage’s revenue.
23          13.    Lacey was a co-creator of Backpage.com who was responsible
24     for the website’s policies and strategic direction.          Lacey maintained
25     significant control over the website during the relevant period
26     described in this complaint, and continued to receive tens of
27     millions of dollars in Backpage-related distributions even after
28     purportedly selling his interest in Backpage in 2015.



                                              22
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 23 of 81 Page ID #:108



1           14.     Larkin was a co-creator of Backpage.com who was responsible
2      for the website’s policies and strategic direction.          Larkin
3      maintained significant control over the website during the relevant
4      period described in this complaint, and continued to receive tens of
5      millions of dollars in Backpage-related distributions even after
6      purportedly selling his interest in Backpage in 2015.
7           15.     Carl Ferrer (“Ferrer”), though not an original owner, was a
8      co-creator and one of the original officers of Backpage, having
9      initially served as Backpage’s vice-president, and later as CEO.
10     Ferrer is also the CEO of several Backpage-related entities in the
11     Netherlands, including “Website Technologies,” “Amstel River
12     Holdings,” and “Ad Tech BV.”
13          16.     John “Jed” Brunst (“Brunst”) was a minority owner of
14     Backpage who owned 5.67 percent of the company at the time of its
15     inception.    Brunst served as the Chief Financial Officer of Backpage
16     and several of Backpage’s parent companies.
17          17.     Spear was a minority owner of Backpage who owned 4.09
18     percent of the company at the time of its inception.          Spear served as
19     Executive Vice President of one of Backpage’s parent companies.
20          18.    “M.G.” had no formal position at Backpage, but was the
21     President, Chief Executive Officer, Treasurer, and Secretary of
22     Posting Solutions LLC, a wholly owned Backpage subsidiary with a
23     principal place of business in Dallas, Texas (“Posting Solutions”),
24     which accepted payments from Backpage advertisers.          M.G. was also the
25     Chief Financial Officer of Website Technologies, and directed and
26     controlled many of the international and domestic financial
27     transactions of Backpage and its related entities.
28          19.    Daniel Hyer (“Hyer”) served as Backpage’s Sales and



                                              23
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 24 of 81 Page ID #:109



1      Marketing Director.     He remained an account signatory for numerous
2      Backpage-controlled entities, including Website Technologies, until
3      Backpage’s closure.
4           20.    Andrew Padilla (“Padilla”) served as Backpage’s Operations
5      Manager.
6           21.    Joye Vaught (“Vaught”) served as Backpage’s assistant
7      Operations Manager.
8           22.    Lacey, Larkin, Ferrer, Brunst, Spear, M.G., Hyer, Padilla,
9      and Vaught are referred to collectively herein as “Backpage
10     Operators.”
11                            EVIDENCE SUPPORTING FORFEITURE
12     I.    The Formation and Evolution of Backpage
13          23.    Lacey and Larkin were the founders of the Phoenix New
14     Times, an alternative newspaper based in Arizona.          Lacey and Larkin
15     subsequently acquired several other alternative newspapers that they
16     operated through an entity called Village Voice Media Holdings
17     (“VVMH”).    Spear served as VVMH’s Executive Vice President and Brunst
18     served as VVMH’s Chief Financial Officer.
19          24.    As far back as the 1980’s, VVMH publications routinely
20     included ads for prostitution.
21          25.    By 2000, the popularity of the website www.craigslist.com
22     (“Craigslist”), which offered free classified ads that included
23     prostitution ads, began to disrupt VVMH’s business, which depended on
24     classified advertising revenue.
25          26.    Lacey and Larkin, assisted by Ferrer, sought to address
26     this disruption by creating Backpage, which would compete directly
27     with Craigslist.     As stated in an internal Backpage document, “[I]n
28     2004, in response to the Craigslist threat that was decimating daily



                                              24
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 25 of 81 Page ID #:110



1      newspapers, VVMH launched its own online classified site,
2      Backpage.com, named after the back page of VVMH’s print publication.”
3           27.    From 2004 until 2015, Lacey and Larkin bore primary
4      responsibility for Backpage’s policies and strategic direction.              In
5      2015, Lacey and Larkin purported to sell to Ferrer all or
6      substantially all of their respective interests in Backpage.            In
7      fact, Lacey and Larkin retained significant control over Backpage,
8      and both continued to receive millions of dollars of annual
9      distributions of Backpage revenue after the purported sale.
10          28.    From its inception, most of Backpage’s earnings represented
11     the proceeds of illegal activity, specifically prostitution and sex
12     trafficking, including child sex trafficking.         By 2015, the major
13     credit card companies were refusing to process payments to or for
14     Backpage, and banks were closing Backpage’s accounts out of concern
15     the accounts were being used for illegal purposes.
16          29.    In response to these measures, the Backpage Operators
17     initiated and pursued a wide variety of money laundering strategies
18     and techniques designed, in part, to conceal the source and location
19     of the revenues generated by Backpage ads, including ads for human
20     trafficking and illegal prostitution.        These strategies included (a)
21     instructing customers to send checks and money orders to a Post
22     Office box, funneling those funds into bank accounts held in the
23     names of entities with no apparent connection to Backpage, and then
24     giving customers a corresponding “credit” to purchase Backpage ads;
25     (b) accepting Backpage proceeds through foreign bank accounts and
26     thereafter redirecting the funds to Backpage Operators in the U.S.
27     and abroad, or transferring the funds back to domestic bank accounts
28     (to conceal the nature, source, location, ownership and control of



                                              25
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 26 of 81 Page ID #:111



1      those funds and promote Backpage’s ongoing illegal operations); and
2      (c) converting customers payments and the proceeds of Backpage’s
3      illegal business into and out of       digital currency. 7
4      II.    The Sources and Manipulation of Backpage Criminal Proceeds
5             A.      Backpage Promotion of Prostitution and Sex Trafficking
6             30.     Numerous Backpage ads were used to sell minors for sex and
7      forcibly traffic adult women for sex.        Among the pimps and sex
8      traffickers who used Backpage to advertise their victims were many
9      who were later convicted of sex trafficking offenses.          For example,
10            a.      During 2014 and 2015, a pimp sold S.F., a minor girl, for
11     sex.       The pimp advertised S.F. on Backpage’s “Escort” section in the
12     Los Angeles area of California and in Arizona.         The ad contained
13     phrases such as “New In Town” and “Sexy Dark Asian Bombshell with a
14     Nice & Tight {Booty}.”      The ad selling S.F. on Backpage included
15     multiple pictures showing her legs, stomach, shoulders and buttocks.
16     The pimp who placed the ad was ultimately arrested, convicted on
17     state sex trafficking charges, and sentenced to 196 years
18     imprisonment.
19            b.      During 2014 and 2015, the same pimp sold A.C., a minor
20     girl, for sex.      In November 2014, at the age of 17, A.C. was first
21     sold for sex through a Backpage ad using phrases such as “NEW IN
22     TOWN,” “sexy sweet,” and “sweet like honey but super hot like fire.”
23     The Backpage ad selling A.C. included pictures of her showing her
24
25            7
              Digital currency (also known as crypto-currency) is generally
       defined as an electronic-sourced unit of value that can be used as a
26     substitute for fiat currency (i.e., currency created and regulated by
       a sovereign government). It exists entirely on the Internet and is
27     not stored in any physical form. It is not issued by any government,
       bank, or company, but is instead generated and controlled through
28     computer software operating on a decentralized peer-to-peer network.
       Bitcoins, Bitcoins Cash and Litecoin are types of crypto-currency.

                                              26
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 27 of 81 Page ID #:112



1      legs, stomach, shoulder, and buttocks, and posed in sexually
2      provocative positions.
3             c.   Between November and December 2015, a pimp drove two women
4      and four minor girls (T.S., S.L., K.O., and R.W.) from Columbus, Ohio
5      to a hotel in St. Charles, Missouri.         The next day, the pimp told the
6      girls to post ads on Backpage.com.          Some of the girls took calls and
7      engaged in paid sex acts with Backpage customers who responded to the
8      ads.    The ads the girls posted included pictures of them on a bed
9      showing their buttocks.      Another image featured a naked girl’s body
10     pressed against a mirror.      Other pictures appeared more mundane, such
11     as images of girls posing clothed in front of a mirror.           However,
12     these ads used phrases like “I’m sweet as a treat maybe even sweeter”
13     and “not a lot need to be said. my pic are 100% real.”           In 2017, this
14     pimp was convicted of Federal sex trafficking charges and sentenced
15     to 300 months in prison.
16            d.   In or around 2010, in Washington, J.S., a minor girl, was
17     sold for sex through the use of Backpage ads.         J.S.’s pimp drafted
18     the ads, which contained words and phrases such as,
19     “W’E’L’L_W’O’R’T’H_I’T***^***150HR” and “IT WONT TAKE LONG AT ALL.”
20     The ads included pictures of J.S. in provocative positions showing
21     her breasts and buttocks.      On March 29, 2011, the pimp who sold J.S.
22     for sex was sentenced to over 26 years imprisonment on Federal
23     charges related to sex trafficking.
24            e.   Between 2011 and 2016, a female victim, D.O., who was
25     between the ages of 14 and 19 during those years, was sold for sex
26     through Backpage ads.      D.O.’s female pimp instructed D.O. that
27     Backpage was the safest place to advertise because Backpage did not
28     require age verification.      D.O.’s Backpage ads included words and



                                              27
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 28 of 81 Page ID #:113



1      phrases that were indicative of prostitution, such as “roses” (money)
2      and “back door” (anal sex).      Some of the customers who responded to
3      D.O.’s Backpage ads forced D.O. to perform sexual acts at gunpoint,
4      choked her to the point of having seizures, and gang-raped her.
5           31.    Plaintiff alleges that all levels of Backpage management,
6      including the Backpage Operators, were aware of Backpage’s role in
7      promoting criminal activity.       For example:
8            a.    On September 21, 2010, a group of state attorneys general
9      (“AG”) wrote a letter to Backpage observing that “ads for
10     prostitution-including ads trafficking children-are rampant on the
11     site,” and arguing that “[b]ecause Backpage cannot, or will not,
12     adequately screen these ads, it should stop accepting them
13     altogether.”    The state AGs acknowledged that this step would cause
14     Backpage to, “lose the considerable revenue generated by the adult
15     services ads,” but stated that “no amount of money can justify the
16     scourge of illegal prostitution, and the misery of the women and
17     children who will continue to be victimized in the marketplace
18     provided by Backpage.”
19           b.    Also in mid-September 2010, Ferrer wrote an email
20     explaining that Backpage was unwilling to delete ads that included
21     terms indicative of prostitution because doing so would “piss[] off a
22     lot of users who will migrate elsewhere,” and force Backpage to
23     refund those customers’ fees.
24           c.    In January 2017, the U.S. Senate Subcommittee on Permanent
25     Investigations (“Subcommittee”) conducted a lengthy investigation
26     into sex trafficking and Backpage, resulting in a 50-page report
27     entitled “Backpage.com’s Knowing Facilitation of Online Sex
28     Trafficking.”    The report concluded, among other things, that



                                              28
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 29 of 81 Page ID #:114



1      virtually all of Backpage’s “adult” ads were actually solicitations
2      for illegal prostitution services and that “Backpage [] maintained a
3      practice of altering ads before publication by deleting words,
4      phrases, and images indicative of criminality, including child sex
5      trafficking . . . .     Those practices served to sanitize the content
6      of innumerable advertisements for illegal transactions-even as
7      Backpage represented to the public and the courts that it merely
8      hosted content others had created.”         In response to the
9      Subcommittee’s report, Backpage purported to shut down the “adult”
10     section of its website.      However, a review of several thousand
11     Backpage ads demonstrated that the prostitution ads simply migrated
12     to other sections of the website, where they remained accessible
13     until the site was forced to shut down.
14           d.    On August 5, 2011, Backpage received a letter from the
15     mayor of Seattle.     This letter warned, “Seattle Police have
16     identified an alarming number of juvenile prostitutes advertised on
17     Backpage.com since January 2010,” and explained that Backpage was
18     dissimilar from other companies whose products and services are
19     “occasionally or incidentally” utilized by criminals because “[y]our
20     company is in the business of selling sex ads” and “your services are
21     a direct vehicle for prostitution.”         The letter recommended that
22     Backpage require in-person age verification for all of the “escorts”
23     depicted in its ads.     Backpage never instituted an in-person age
24     verification requirement.
25          32.    Backpage instituted and maintained policies and procedures
26     designed to cultivate and sustain its promotion of sex trafficking
27     and prostitution, but which “sanitized” some of the language Backpage
28     customers used to advertise in order to make the advertising of sex



                                              29
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 30 of 81 Page ID #:115



1      trafficking less overt.      Backpage referred to this practice as
2      “moderation.”    For example:
3            a.    In April 2008, Ferrer wrote an email explaining that,
4      although he (Ferrer) was “under pressure to clean up Phoenix’s adult
5      content,” he was unwilling to delete prostitution ads because doing
6      so “would put us in a very uncompetitive position with craig[slist]”
7      and result in “lost pageviews and revenue.”         Ferrer instructed
8      Backpage’s technical staff to edit the wording of such ads by
9      removing particular terms that were indicative of prostitution, but
10     allow the remainder of the ad to be featured on Backpage’s website.
11           b.    On October 8, 2010, a Backpage manager sent an email to
12     certain Backpage employees and managers threatening to fire any
13     Backpage employee who acknowledged, in writing, that a customer was
14     advertising prostitution:      “Leaving notes on our site that imply that
15     we’re aware of prostitution, or in any position to define it, is
16     enough to lose your job over. . . .         This isn’t open for discussion.
17     If you don’t agree with what I’m saying completely, you need to find
18     another job.”
19           c.    On October 16, 2010, the same Backpage manager sent an
20     email to a large group of Backpage employees that contained two
21     attachments providing guidance on how to “moderate” ads.           The first
22     was a PowerPoint presentation that displayed a series of 38 nude and
23     partially-nude photographs, some of which depicted graphic sex acts.
24     Next to each picture was an instruction as to whether it should be
25     approved or disapproved by a Backpage moderator.          These instructions
26     included “Approve.     Nude rear shots are okay as long the model is not
27     exposing her anus or genitalia.” and “Approve.         Rear shot okay.
28     Transparent wet panties okay.”       The second attachment was an Excel



                                              30
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 31 of 81 Page ID #:116



1      spreadsheet identifying 50 terms (all of which were indicative of
2      prostitution) that should be “stripped” from ads before publication.
3      The Backpage manager concluded the email by stating, “[I]t’s the
4      language in ads that’s really killing us with the Attorneys General.
5      Images are almost an afterthought to them.”
6            d.    On October 16, 2010, the same Backpage manager sent an
7      internal email explaining, “I’d like to still avoid Deleting ads when
8      possible;” “we’re still allowing phrases with nuance;” and “[i]n the
9      case of lesser violations, editing should be sufficient.”
10           e.    On October 25, 2010, Ferrer sent an email to Padilla
11     acknowledging that the “[i]llegal content removed” through Backpage’s
12     moderation processes was “usually money for sex act.”          This email
13     also explained that, after the “sex act pics are removed,” the “ad
14     text may stay.”
15           f.    On October 27, 2010, a different Backpage manager sent an
16     internal email stating that Backpage was “editing 70 to 80%” of the
17     ads it received from customers.
18           g.    On June 7, 2011, Ferrer received an inquiry from a law
19     enforcement official about a particular ad that included the term
20     “amber alert.”    In response, Ferrer acknowledged this might be “some
21     kind of bizarre new code word for an under aged person.”           Ferrer then
22     forwarded this exchange to a Backpage manager and instructed that the
23     term “amber alert” be added to Backpage’s “strip out” list.
24           h.    On August 31, 2011, Backpage managers exchanged emails in
25     which they discussed a list of 100 “solid sex for money terms.”
26     Later emails indicate that this list of terms changed but, in
27     general, the list prohibited use of certain terms that Backpage
28     management and employees closely identified with the obvious



                                              31
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 32 of 81 Page ID #:117



1      promotion of sex trafficking and prostitution.
2            i.    One Backpage manager acknowledged in the August 31, 2011
3      email exchange that a large proportion of the ads originally
4      submitted by Backpage’s customers contained text and pictures that
5      were indicative of sex trafficking.         Nevertheless, Backpage published
6      those ads after editing them to appear less obvious in promoting
7      illegal activity.     Backpage sex trafficking ads adapted to Backpage’s
8      moderation policy by using “phrases with nuance” when promoting sex
9      trafficking.    Following the implementation of “moderation,”
10     Backpage’s list of prohibited terms changed and evolved over time to
11     adjust to Backpage advertisers’ use of new code words to promote
12     prostitution.    In other words, once a code word or phrase not
13     previously associated with sex-for-money became too familiar, or was
14     deemed too closely associated with certain sex trafficking activities
15     in the Backpage community of advertisers, Backpage’s “moderation”
16     policy would be adapted by adding such words or phrases to the
17     “blocked” list or risk being too obvious in its promotion.
18          33.    Plaintiff alleges that Backpage’s policy of “moderation”
19     only caused ads explicitly promoting sex trafficking to become more
20     coded and implicit in the ads’ purpose.
21           a.    Well over half of the Backpage classified ads in various
22     Backpage categories used terms and phrases (including “massage,”
23     “dating,” “escort” and others) that are consistent with sex
24     trafficking and prostitution.       These terms and phrases included,
25     “roses” (money, e.g., “150 roses/half hour”), “in-call” (where the
26     customer goes to the prostitute’s location), “outcall” (where the
27     prostitute goes to the customer’s location), “GFE” (girlfriend
28     experience), and “PSE” (porn star experience).



                                              32
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 33 of 81 Page ID #:118



1            b.    Other Backpage ads used language that was mostly free of
2      coded language, but included sexually provocative images.           The
3      sexually suggestive images included in these ads were typical of ads
4      for prostitution.     For example, one such ad posted in Backpage’s Los
5      Angeles dating section depicted images of a woman on a bed with her
6      buttocks presented in a sexual manner; another included a picture of
7      a woman’s cleavage; others included pictures of women posing in
8      sexual positions wearing lingerie and pictures of a woman bending
9      over, revealing her naked buttocks.
10           c.    Backpage’s policy of moderation had the effect of causing
11     and allowing otherwise neutral or innocuous terms to be understood
12     within the Backpage community as coded language for sex trafficking
13     and prostitution.     Because of the evolving use of coded terms, a
14     reader of such ads who was familiar with the particular vocabulary
15     used in Backpage “adult” ads could readily identify coded terms and
16     images indicating an ad for prostitution, while an uninitiated reader
17     may not understand these terms at all, or at least not as being
18     associated with sex-for-money.
19          34.    Almost all “adult”-type Backpage ads listed phone numbers
20     or emails that a potential customer could use to make contact with
21     the advertiser.     Comparing a sample of phone numbers and emails found
22     within Backpage ads with phone numbers and emails that were
23     frequently included in the memo sections of checks that Backpage
24     advertisers use to pay Backpage for ads, revealed that the same
25     numbers and/or email addresses appeared in multiple Backpage ads as
26     contact information.     For example:
27           a.    A $25 USPS Money Order purchased on June 15, 2017, in
28     Duarte, California, made payable to “Posting Solutions PO BOX 802426,



                                              33
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 34 of 81 Page ID #:119



1      Dallas, TX,” and thereafter deposited into Account 1, bore a notation
2      listing a phone number and the words “Dulce Latina.”          A search of
3      Backpage ads showed almost 800 advertisements listing the same phone
4      number.
5            b.    A $20 USPS Money Order purchased in Sacramento, California,
6      and later deposited into Account 1 bore a notation listing a phone
7      number and the words “love my lips.”         A search of Backpage ads
8      revealed almost 1300 advertisements listing the same phone number.
9            c.    A $150 Wells Fargo Bank Money Order, purchased in Arizona,
10     and made payable to “Posting Solutions,” bore an email address and
11     the words, “red hot stuff.”      The same email address was found to be
12     associated with advertisements on several female escort websites that
13     directed customers to contact an Arizona phone number ending in 2397.
14     A search of Backpage.com for this phone number revealed approximately
15     760 ads that included this phone number.         These Backpage ads included
16     images indicative of prostitution.          For example, one such ad posted
17     on Backpage’s “massage” section included sexual images such as a
18     woman lying on a bed wearing lingerie and a woman laying naked on her
19     stomach.    One of the ads described, “Pampering provider | Body Rub
20     Massage | Body Shampoo | Body Scrub | 4 hands | Walk ins or
21     appointment.”    Legal massage advertisements do not typically depict
22     sexual images.    This advertisement depicted sexual images and
23     included terms like “4 hands,” which is coded language describing a
24     massage given to a customer by two women.         Such advertisements are
25     indicative of prostitution.
26          35.    The Backpage ads that shared the same phone number or email
27     address typically also included sexually suggestive images of
28     different women.     Such ads are consistent with ads posted by pimps or



                                              34
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 35 of 81 Page ID #:120



1      prostitution agencies that are using the same phone number or email
2      to advertise different women (or girls) to prospective prostitution
3      clients.
4            B.    Payments for Advertising on Backpage
5           36.    In order to post an ad on Backpage, an advertiser had to
6      pay Backpage by one of several methods, including check, cash, and,
7      until about 2015, credit card payments processed through U.S. credit
8      card payment processors.      The proceeds from these ads, the vast
9      majority of which were sexually explicit in nature, would then be
10     deposited into various Backpage owned or controlled bank accounts.
11     For example, Backpage’s U.S. Bank account ‘1165, originated in or
12     about April 2010, received several million dollars from the revenue
13     generated from the sale of ads, including ads promoting the
14     trafficking of minors and illegal prostitution.
15          37.    However, in or around 2015, following negative publicity
16     associated with Backpage, some of the major credit card companies
17     enacted what Backpage Operators termed a “blockade.”          Essentially,
18     these companies refused to process credit card payments directed to
19     Backpage.    In order to circumvent the blockade, Ferrer and other
20     Backpage Operators set up agreements with foreign persons and
21     partners to “franchise” websites for the sole purpose of accepting
22     credit card payments outside of the United States, with the funds
23     being funneled to Backpage.
24          38.    Also in or around 2015, in response to the blockade,
25     Backpage designed a mechanism to allow advertisers to buy Backpage
26     “credits,” which could be accomplished in several ways, including:
27           a.    mailing gift cards, checks, or money orders to “Posting
28     Solutions” at a P.O. Box in Dallas, Texas;



                                              35
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 36 of 81 Page ID #:121



1            b.    using a credit card to buy credits through a third-party
2      credit card payment processor;
3            c.    paying with digital currency (specifically, Backpage
4      accepted Bitcoins, Bitcoins Cash, Litecoin, and Ethereum).           If the
5      advertiser selected this option, Backpage provided a digital currency
6      wallet address where the advertiser could send the electronic
7      transfer of the digital currency; and
8            d.    paying with currency through a third party payment
9      processor.    Once the third-party payment processor received the
10     currency, it would convert it to digital currency and then
11     electronically transfer that digital currency to a Backpage digital
12     currency wallet.
13          39.    Digital Currency was processed through the subject accounts
14     in the following way:
15           a.    When Backpage received digital currency, it would aggregate
16     the digital currency and then transfer it to a third-party exchanger
17     like GoCoin; 8
18           b.    In exchange for the digital currency, the exchanger would
19     transfer U.S. dollars from its foreign bank account(s) into Backpage
20     operating accounts in the United States or elsewhere.          The exchanger
21     could then sell its Bitcoins on various Bitcoins markets.
22          40.    Bitcoins payments for ads have resulted in the trafficking
23     of minors for sex.     For example:
24           a.    On September 6, 2015, a Bitcoins account associated with
25
26           8GoCoin is a digital currency exchanger that converts Bitcoins
       and another digital currency into fiat currency, like the U.S. Dollar
27     or the Euro. GoCoin is owned by Manx Broadcasting Corporation, based
       in the Isle of Man. GoCoin has offices in Singapore and Santa
28     Monica, California, and GoCoin holds bank accounts in several
       countries, most or all of which are outside the United States.

                                              36
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 37 of 81 Page ID #:122



1      the owner of the email address later convicted of having trafficked
2      minors for sex paid Backpage about $4 worth of Bitcoins in order to
3      post an ad promoting the trafficking of certain victims in Palm
4      Springs, California.
5            b.    On September 15, 2015, an email from the same email address
6      owner indicated a payment to Backpage of about $8 worth of Bitcoins
7      in order to “Fund Account” 9 for palmsprings.backpage.com.
8            c.    On October 6, 2015, the same email address owner paid
9      Backpage about $1 worth of Bitcoins to “Fund Account” on
10     palmsprings.backpage.com.
11           d.    On October 30, 2015, a Bitcoins account associated with the
12     owner of the email address who trafficked minors for sex paid
13     Backpage about $1 worth of Bitcoins in order to post an ad promoting
14     the trafficking of certain victims in Columbus, Ohio.
15           e.    On November 2, 2015, this same email address owner paid
16     Backpage about $1 worth of Bitcoins to “Move Ad to Top of Listings”
17     in the Columbus, Ohio Backpage ads.
18           f.    On November 21, 2015, this same email address owner paid
19     Backpage about $1 worth of Bitcoins to Backpage for credit for that
20     email owner’s Backpage ad account.
21          41.    Plaintiff contends that five to ten percent of the ads
22     posted on Backpage.com were placed within the Central District of
23     California (including Los Angeles and Orange Counties).           Between
24     January 10 and February 3, 2016, approximately 500,000 ads were
25     posted on Backpage.com and paid for with Bitcoins, for which Backpage
26     received over $3,840,000 in revenue.        Of these approximately 500,000
27
             9
              The email address owner provided Bitcoins to Backpage as a
28     “Fund Account” payment, that is, payment to Backpage as credit to be
       used later to pay for Backpage ads.

                                              37
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 38 of 81 Page ID #:123



1      ads, approximately 28,400 were posted only in
2      LosAngeles.Backpage.com, Ventura.Backpage.com,
3      SanLuisObispo.Backpage.com, OrangeCounty.Backpage.com, and
4      SanGabrielValley.Backpage.com.       These specific ads generated
5      approximately $184,479 in revenue.
6           42.    When an advertiser (or “poster”) purchased an ad for
7      prostitution using digital currency, the payment to Backpage (and
8      certain subsequent expenditures) proceeded in the following manner:
9            a.    A poster would choose a payment method online (e.g.,
10     through Bitcoins payments);
11           b.    If the poster did not already have Bitcoins, the Backpage
12     website would direct the poster to a third-party exchanger to buy
13     Bitcoins;
14           c.    Backpage would then provide the poster with a wallet
15     address to send a specific amount of Bitcoins;
16           d.    In return for sending the required payment, the poster
17     would receive credit that could be used to post ads on Backpage.
18           e.    Backpage would sell the Bitcoins to a third party
19     exchanger, frequently GoCoin, in batches, generally valued in
20     hundreds of thousands, of dollars in order to convert the Bitcoins
21     into U.S. or foreign flat currency, which GoCoin generally, if not
22     always, would hold in foreign bank accounts;
23           f.    GoCoin would then wire funds from foreign accounts to
24     either (1) Backpage controlled foreign accounts; or (2) Backpage
25     controlled operating accounts in the United States;
26           g.    These accounts were held and controlled by Backpage
27     Operators in the names of entities controlled by Backpage, including
28     Ad Tech BV, Posting Solutions, Website Technologies, and Cereus



                                              38
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 39 of 81 Page ID #:124



1      Properties.
2            h.    The funds derived from these foreign transactions would be
3      used by Backpage to pay service providers, like Verizon in Los
4      Angeles, or transferred to Backpage Operators’ accounts and accounts
5      held in their family members’ names.
6            i.    For example:
7                  a.    In March 2015, Ad Tech BV, a Netherlands based
8      company, listing Ferrer as CEO and M.G. as CFO, opened a bank account
9      in the Liechtenstein (the “Netherlands Account”).          M.G. is the
10     President, CEO, Treasurer and Secretary of Posting Solutions.            From
11     March 2015 through November 2017, the Netherlands Account received
12     millions of dollars from Binary Trading SG PTE, Limited (“Binary
13     Trading”).    On April 4, 2017, M.G. sent an email to employees of the
14     bank that maintains the Netherlands Account.         The email explained:
15           Binary Capital is our trading partner, they hold money in
             trust for Go Coin [sic]. Rather than incurring 3 sets of
16           wire fees which make our transactions unprofitable, they
17           act as our agent and disburse payments directly from our
             trust account to our merchant.
18
19                 b.   For the period of September 4 through November 23,
20     2015, Backpage advertisers used Bitcoins to purchase about 1,000,000
21     “adult” ads from Backpage.      Backpage then sold those Bitcoins to
22     GoCoin for approximately $8.6 million.        Included among the Bitcoins
23     sold to GoCoin during this period were payments pimps made to
24     Backpage to purchase ads to promote child prostitution.
25                 c.   For the period of December 14, 2015, through August
26     30, 2016, in approximately 154 wires, GoCoin accounts held in
27     Slovakia (the “Slovakia Account”) and Singapore Account (the
28     “Singapore Account”) transferred a total of approximately


                                              39
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 40 of 81 Page ID #:125



1      $26,100,235.83 to Branch Banking & Trust account ‘2008, in Plano,
2      Texas, owned by Website Technology (“Website Tech Account ‘2008”).
3      On January 15, 2016, the Website Tech Account ‘2008 transferred
4      $189,571 to Verizon in Los Angeles, California, in payment for
5      Backpage internet services.
6                  d.    Between January 21 and August 31, 2016, Website Tech
7      Account ‘2008 sent approximately 27 wire transfers totaling
8      approximately $48,000,000 to Arizona Bank & Trust account number
9      ‘6211, belonging to Cereus Properties LLC, which is owned or
10     controlled by Spear, Backpage, and/or other Backpage Operators.
11           C.    Bases for Forfeiture
12          43.    The Defendant Assets constitute, and are derived from,
13     proceeds traceable to one or more violations of: (1) 18 U.S.C. § 1591
14     (Sex Trafficking of Children); and/or (2) U.S.C. § and 1952
15     (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
16     each of which is SUA under 18 U.S.C. § 1956(c)(7)(A), and a
17     conspiracy to commit such offenses.
18          44.    The Defendant Assets were involved in, and are traceable to
19     property involved in, one or more transactions or attempted
20     transactions in violation of 18 U.S.C. § 1956(a)(1)(B)(i) and a
21     conspiracy to commit such offenses, in violation of 18 U.S.C.
22     § 1956(h).    Specifically, the Defendant Assets were involved in and
23     are traceable to property involved in one or more financial
24     transactions, attempted transactions, or a conspiracy to conduct or
25     attempt to conduct such transactions involving the proceeds of
26     specified unlawful activity, that is, 18 U.S.C. §§ 1591 and 1952, and
27     were designed in whole or in part to conceal or disguise the nature,
28     location, source, ownership or control of the proceeds of the SUA in



                                              40
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 41 of 81 Page ID #:126



1      violation of 18 U.S.C. § 1956(a)(1)(B)(i).
2           45.    The Defendant Assets were involved in, and are traceable to
3      property involved in, one or more transactions or attempted
4      transactions in violation of 18 U.S.C. § 1957, or a conspiracy to
5      commit such offenses, in violation of 18 U.S.C. § 1956(h).
6      Specifically, the Defendant Assets were involved in and are traceable
7      to property involved in one or more financial transactions, attempted
8      transactions, or a conspiracy to conduct or attempt to conduct such
9      transactions in criminally derived property of a value greater than
10     $10,000 that was derived from SUA, that is, 18 U.S.C. §§ 1591 and
11     1952.
12     III. Assets Representing, Traceable To, and Involved In
            Specified Unlawful Activity
13
14           A.    Account 1 (Prosperity ‘7188 Funds)
15          46.    On February 15, 2017, Posting Solutions opened Account 1.
16     M.G. is the sole signatory on the account (as described above,
17     Posting Solutions is wholly owned by and controlled by Backpage).
18          47.    The application for the P.O. Box identifies the renter of
19     the box as “Website Technologies, LLC/Backpage.com.”          Listed on the
20     Application were the names of several Backpage Operators, including
21     Ferrer.
22          48.    Between August 1 and September 1, 2017, Account 1 received
23     more than $2,781,750 in wire transfers from foreign banks.           For
24     example:
25           a.    On or about August 16, 2017, Binary Trading wired $535,500
26     from an account in Singapore into Account 1.
27           b.    On or about August 17, 2017, Binary Trading wired $528,500
28     from a Singapore account into Account 1.



                                              41
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 42 of 81 Page ID #:127



1            c.    On or about August 30, 2017, a company named Trilix PTE LTD
2      (“Trilex”), listing the same Singapore address as Binary Trading and
3      GoCoin, sent four wire transfers from the Singapore account into
4      Account 1, ranging from $385,450 to $492,250, totaling approximately
5      $1,717,750.
6           49.    Plaintiff alleges that a substantial percentage of outgoing
7      payments from Account 1 have been payments for the operation of
8      Backpage.com.    For example, between July and October 2017, funds were
9      wired from Account 1, as following:
10           a.    $570,530 to Verizon Digital Media Services in Los Angeles
11     for services related to the Backpage.com website; and
12           b.    $1,497 to “Backupify,” a company that provided data backup
13     services for Backpage.
14                               CEREUS PROPERTIES ASSETS
15           B.    Account 2 (Compass ‘3873 Funds)
16          50.    Account 2 was held in the name of Cereus Properties LLC,
17     and Spear was the sole signatory.       This account was funded in part
18     with transfers from Account 1, which funds are alleged to have been
19     traceable to SUA, involved in money laundering, or both, and was used
20     as a funnel account to pay Backpage Operators.         On average, during
21     each month of 2017, several hundred thousand dollars were transferred
22     from Account 1 to Account 2.       For example:
23           a.    On August 31, 2017, Account 1 sent a wire transfer totaling
24     $487,491.45 to Account 2.
25           b.    On September 15, 2017, Account 1 sent a wire transfer
26     totaling $91,672.67 to Account 2.
27           c.    On October 2, 2017, Account 1 sent a wire transfer totaling
28     $471,766 to Account 2.



                                              42
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 43 of 81 Page ID #:128



1           51.    Funds from Account 2 were also used to promote and
2      facilitate prostitution.      For example:
3            a.    On December 2, 2016, the Netherlands Account transferred
4      $324,055.85 to Account 2;
5            b.    On December 8, 2016, the Netherlands Account transferred
6      $499,970.00 to Account 2;
7            c.    On December 27, 2016, the Netherlands Account transferred
8      $199,970.00 to Account 2; and
9            d.    From March to December 2017, Account 2 paid over $9,000 to
10     “Cox Communications,” an internet services company that Backpage used
11     to facilitate its internet presence and promote its sale of
12     prostitution advertising.
13           C.    Account 3 (Compass ‘4862 Funds)
14          52.    Account 3, held in the name of Cereus Properties, was
15     funded with transfers from foreign and domestic banks, which funds
16     were traceable to SUA, involved in money laundering, or both,
17     including funds transferred from the Netherlands Account through one
18     of the Backpage Operators’ go-between accounts 10 (Wells Fargo Bank
19     account ‘9863 (“Account ‘9863”)), and eventually funneled into
20     Account 3.
21                                  MICHAEL LACEY ASSETS
22           D.    Account 4 (FFS&L of SR ‘3620 Funds)
23          53.    Account 4, held in the name of Lacey, was funded with
24     transfers from foreign and domestic banks, which funds were traceable
25     to SUA, involved in money laundering, or both.         On October 2, 2017,
26
27           10
              A “go-between” (a.k.a., a “pass-through”) is an account set up
       for the main purpose of transferring funds from one or more bank
28     accounts to various other bank accounts, frequently as an attempt to
       further conceal the true source and nature of the funds.

                                              43
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 44 of 81 Page ID #:129



1      Account 24 (which was itself funded with transfers from foreign and
2      domestic banks with proceeds traceable to SUA, involved in money
3      laundering, or both), transferred $297,795 into Account 4, as further
4      described below.
5           E.     Accounts 5-10 (RBA ‘2485, ‘1897, ‘3126, ‘8316, ‘8324, and
       ‘8332)
6
7           54.    Accounts 5, 6, and 7, each held in the name of Lacey, were
8      funded with transfers from foreign and domestic banks, which funds
9      were traceable to SUA, involved in money laundering, or both.
10     Backpage Operators used Accounts 5, 6, and 7 as pass-through
11     accounts.
12           a.    On May 31, 2017, Account 2 transferred approximately
13     $676,808.04 into Account 5;
14           b.    On June 30, 2017, Account 5 transferred $600,000 to Account
15     6.
16           c.    On October 2, 2017, Account 2 made two transfers:
17                   i. $297,795.54 transferred to Account 4; and
18                 ii. $694,856.25 wired to Account 11
19           d.    On April 16, 2018, Lacey personally went into the Republic
20     Bank of Arizona, withdrew $500,000 from Account 5, and then used that
21     $500,000 as the initial deposit to open Account 7.
22           e.    On or about February 15, 2018, Lacey drafted two $600,000
23     checks (totaling $1.2 million).       One check was drawn from Account 11,
24     and the second was drawn from Account 4.        These two checks were used
25     to fund Accounts 8, 9, and 10, respectively, with $600,000.00,
26     $300,000.00, and $300,000.00.
27           F.    Account 11 (SFFCU ‘2523 Funds)
28          55.    Account 11 is held in the name of Lacey and an individual



                                              44
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 45 of 81 Page ID #:130



1      listed in the Credit Union’s records as Lacey’s employee and
2      bookkeeper.    Account 11 was funded with proceeds alleged to have been
3      traceable to SUA, involved in money laundering, or both.
4            a.    On February 2, 2018, Account 2 (which then contained funds
5      traceable to SUA, involved in money laundering, or both) transferred
6      $734,602.70 into Account 11.
7            G.    Account 12 (IOLTA ‘4139)
8           56.    Account 12 was an IOLTA held for the benefit of Lacey, and
9      was funded with proceeds traceable to SUA, involved in money
10     laundering, or both.
11          57.    On January 4, 2017, the Singapore Account wired $489,500
12     into a Posting Solutions controlled account held at Veritex Bank (the
13     “Veritex Account”).     On January 20, 2017, the Singapore Account
14     directed two additional wires, for $358,150 and $470,150
15     respectively, into the Veritex Account.        In total, the Singapore
16     Account transferred $1,317,800 into the Veritex Account.
17           a.    On or about February 23, 2017, the Veritex Account directed
18     two payments to Account 2, a wire of $443,014, and a check for
19     $27,887.41.
20           b.    Between March 30 and September 14, 2017, Account 2 sent
21     five wires totaling $4,058.063.65 to Account 12.
22           c.    In July 2018, Account 12 was closed and a cashier’s check
23     totaling $2,412,785.47 was issued to Lacey’s Annuity Fund, held at
24     Account 12.
25           H.    The Sebastopol Property
26          58.    The Sebastopol Property was purchased and maintained, in
27     whole or in part, using funds traceable to SUA, involved in money
28     laundering, or both.



                                              45
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 46 of 81 Page ID #:131



1           59.    In a series of transactions in December 2016, illicit
2      proceeds from the Netherlands Account would pass-through Account 2,
3      eventually ending up in Account 11.         Additionally, between July and
4      October 2017, additional illicit proceeds from the Singapore Account
5      were passed-through Account 1 to Account 2, and eventually
6      transferred to Account 11.      On or about October 10, 2017, over
7      $10,000 of funds from Account 11 were used to support and maintain
8      the Sebastopol Property.
9           60.    On February 11, 2016, a grant deed, instrument number
10     2016010019 of the Sonoma County official records, transferred the
11     Sebastopol Property to Lacey.       Thereafter, on April 24, 2017, for no
12     consideration, Lacey transferred title of the Sebastopol Property to
13     his Delaware limited liability company, Sebastopol, LLC.           As noted in
14     the grant deed:
15           “There was no consideration for this transfer. This is a
             transfer between an individual or individuals and a legal
16           entity or between legal entities that results solely in a
17           change in the method of holding title and in which
             proportional ownership inters in the realty remain the
18           same. . .”
19          61.    On October 10, 2017, Lacey issued a $12,956.25 check from
20     Account 11 to Sonoma County Tax Collector.         The notation on this wire
21     was “2043 Pleasant Hill Dr Sebastopol.”
22           I.    San Francisco, California Property 1
23          62.    San Francisco Property 1 was purchased and maintained, in
24     whole or in part, using funds traceable to SUA, involved in money
25     laundering, or both.
26          63.    In order to acquire San Francisco Property 2, Lacey used
27     funds transferred through the Singapore Account, the Website Tech
28     Account ‘2008, and Cereus Properties accounts, as well as annuity


                                              46
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 47 of 81 Page ID #:132



1      accounts that Lacy controlled, as follows:
2            a.    Illicit proceeds were deposited into the Singapore Account,
3 passed-through Account 1, then passed-through Account 2 and
4 transferred to Account 11.           Thereafter, funds from Account 11 were
5 used to support and maintain San Francisco Property 1.
6            b.    On May 18, 2016, grant deed instrument number 2016-K245482-
7 00 of the San Francisco County official records, transferred San
8 Francisco Property 1 to Lacey and his female partner.
9            c.    Thereafter, on October 10, 2017, over $10,000 in funds from
10 Account 11 were used to purchase or maintain San Francisco Property 1.
11           J.    San Francisco Property 2
12          64.    San Francisco Property 2 was purchased and maintained, in
13     whole or in part, using funds traceable to SUA, involved in money
14     laundering, or both.
15          65.    During the period of December 14 through December 29, 2015,
16     as GoCoin’s partial payment for the Bitcoins Backpage sold it during
17     the period of September 4 through November 23, 2015, the Slovakia
18     Account wired over $1,250,000 to Website Tech Account ‘2008.
19          66.    After December 14, 2015, Website Tech Account ‘2008 then
20     transferred funds via multiple pass-through accounts controlled by
21     Lacey and other Backpage Operators, which, as of June 21, 2016,
22     resulted in approximately $5,400,000 ending up in Arizona Bank &
23     Trust account ‘1793, controlled by Lacey (“AB&T Account ‘1793”).
24          67.    On June 27, 2016, AB&T Account ‘1793 wired $397,500.00 to
25     Fidelity National Title Company.       The notation on this wire was
26     “XXX(Earnest Money)XXXXXX.”      On July 20, 2016, AB&T Account ‘1793
27     wired $12,859,152.57 to Fidelity National Title Company.           The
28     notation on this wire was “XX(Balance of Property)XXXXX.”



                                              47
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 48 of 81 Page ID #:133



1           68.    Casa Bahia for San Francisco, LLC, a Delaware limited
2      liability company, was the entity used to take title to San
3      Francisco, California Property 2, and is owned by Lacey.           On July 21,
4      2016, by grant deed, San Francisco Property 2 was transferred to
5      Lacey.     On June 21, 2017, by grant deed and for no consideration,
6      Lacy transferred San Francisco Property 2 to Casa Bahai for San
7      Francisco, LLC, a Delaware limited liability company, as evidenced by
8      instrument number 2017-K466276099 of the San Francisco County
9      official records.     As noted in the grant deed:
10           There was no consideration for this transfer. This is a
             transfer between an individual or individuals and a legal
11           entity or between legal entities that results solely in a
12           change in the method of holding title and in which
             proportional ownership inters in the realty remain the
13           same. . .
14           K.    San Francisco Property 3
15          69.    San Francisco Property 3 was purchased and maintained, in
16     whole or in part, using funds traceable to SUA, involved in money
17     laundering, or both.
18          70.    Beginning in February 2013, illicit funds from Backpage’s
19     U.S. Bank account ‘1165 passed-through various Backpage or Backpage
20     Operators accounts, eventually ending up in BMO Harris account ‘5263,
21     owned or controlled by Lacy.       In May 2015, over $10,000 of funds from
22     BMO Harris account ‘5263 was used to purchase or maintain San
23     Francisco Property 3.
24           L.    Sedona Property
25          71.    The Sedona Property was purchased and maintained, in whole
26     or in part, using funds traceable to SUA, involved in money
27     laundering, or both.
28          72.    In October 2017, Account 2 wired approximately $297,795 to


                                              48
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 49 of 81 Page ID #:134



1      Account 4.    On November 13, 2018, $6,725.54 from Account 4 was used
2      to support or maintain the Sedona Property.
3            M.    Paradise Valley Property 1
4           73.    Paradise Valley Property 1 was purchased and maintained, in
5      whole or in part, using funds traceable to SUA, involved in money
6      laundering, or both.
7           74.    Approximately $11,480,000 million in illicit funds from
8      Backpage’s U.S. Bank account ‘1165 passed-through various Backpage or
9      Backpage Operators accounts, eventually (between March 15 and
10     September 18, 2014) ending up in BMO Harris account ‘5263, owned or
11     controlled by Lacy.     Thereafter, on March 30, 2015, BMO Harris Bank
12     account ‘5263 transferred $774,379.46 towards the purchase of the
13     Paradise Valley Property 1.
14           N.    Paradise Valley Property 2
15          75.    Paradise Valley Property 2 was purchased and maintained, in
16     whole or in part, using funds traceable to SUA, involved in money
17     laundering, or both
18          76.    In 2005, for approximately $1,500,000, Lacey purchased the
19     Paradise Valley Property 2.      In 2010, the Paradise Valley Property
20     was used as collateral for a $1 million loan (the “2010 Loan”).
21     Beginning no later than January 2012, illicit proceeds were used to
22     service the debt on the 2010 Loan.          Specifically:
23           a.    Between February 4 and June 6, 2013, through a series of
24     wire transfers, Backpage’s U.S. Bank account ‘1165 transferred
25     approximately $41,500,000 to BMO Harris Bank account ‘5263.
26           b.    Between March 2013, and January 2016, through a series of
27     periodic transactions, approximately $174,749.39 from BMO Harris Bank
28     account ‘5263 was used to service the debt on the 2010 Loan.



                                              49
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 50 of 81 Page ID #:135



1                                   JAMES LARKIN ASSETS
2            O.    Accounts 13, 15, 16, 17, AND 18 (RBA ‘1889, ‘2592, ‘1938,
                   ‘1897, ‘8103, ‘8162, AND ‘8189)
3
4           77.    Account 13, held in the name of Larkin, was funded with
5      proceeds alleged to have been traceable to SUA, involved in money
6      laundering, or both.
7            a.    On July 6, 2017, Account 2 transferred $971,651.51 into
8      Account 13.
9            b.    On July 28, 2017, Account 13 transferred $400,000 into
10     Account 14.
11           78.   Account 15 is held in the name of Larkin.
12           a.    From March 2015 through November 2017, the Netherlands
13     Account received several millions of dollars in criminal proceeds
14     from Binary Trading.
15           b.    On December 2, 2016, the Netherlands Account transferred
16     $324,055.85 to Account 2.
17           c.    On December 8, 2016, the Netherlands Account transferred
18     $499,970.00 to Account 2.
19           d.    On December 27, 2016, the Netherlands Account transferred
20     $199,970.00 to Account 2, which account then transferred funds
21     through Account ‘9863 and into Account 3.
22           e.    On December 13, 2017, Account 3 transferred $406,211.10 to
23     Account 15.
24          79.    Account 16, 17, and 18 are CDARS Accounts held in the name
25     of Larkin.
26           a.    On July 28, 2017, Account 13 transferred $400,000 into
27     Account 14.
28           b.    On or about February 8, 2018, $1 million in funds from



                                              50
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 51 of 81 Page ID #:136



1      Account 14 was used to fund Account 16 (which received $500,000),
2      Account 17 (which received $250,000), and Account 18 (which received
3      $250,000).
4            P.    Accounts 19 AND 20 (PCTC ACCOUNT ‘0012 FUNDS, PERKINS COIE
                   ‘0012)
5
6            80.   Account 19 is held in the name of Larkin’s spouse, Margaret
7      Larkin, and was funded with proceeds traceable to SUA, involved in
8      money laundering, or both.
9            a.    On December 31, 2015, Website Tech Account ‘2008
10     transferred $811,424 to the Slovakia Account.
11           b.    On January 11, 2016, the Slovakia Account transferred
12     approximately $1,300,000 to Charles Schwab account ‘4693, held in the
13     name of Larkin (“Charles Schwab Account ‘4693”).
14           c.    On January 14, 2016, Charles Schwab Account ‘4693
15     transferred approximately $13,500,000 to Northern Trust Company
16     account ‘9562 (under the name “Ocotillo Family Trust,” owned and
17     controlled by Larkin and Margaret Larkin).
18           d.    In July 21, 2017, Account ‘9562 transferred $6,014,000 to
19     Morgan Stanley account ‘1673 (held in the name of Larkin and Margaret
20     Larkin).
21           e.    In or about November 2017, Morgan Stanley elected to
22     terminate its business relationship with Larkin.
23           f.    On November 30, 2017, all the funds then held in Morgan
24     Stanley account ‘1673 (about $10,000,000) were transferred to Account
25     19.
26           g.    Some of the funds in Account 19 were used to purchase bonds
27     and/or securities, which were held in Account 20.
28



                                              51
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 52 of 81 Page ID #:137



1            Q.    Account 21 (ACF ‘2020)
2           81.    Account 21 contains securities and investment vehicles held
3      in the name of Ocotillo Family Trust, which is owned and controlled
4      by Larkin and his spouse, and was funded with proceeds traceable to
5      SUA, involved in money laundering, or both.
6            a.    During the period of March 23 through March 31, 2016,
7      Website Tech Account ‘2008 sent three wire transfers totaling
8      $3,694,813.60 to Arizona Bank & Trust account number ‘6211, belonging
9      to Cereus Properties (“Account ‘6211”).
10           b.    During the period of April 1, 2016, through July 1, 2016,
11     Account ‘6211 sent five wire transfers totaling $5,750,294 to Charles
12     Schwab Account ‘4693.
13           c.    On July 1, 2016, Charles Schwab Account ‘4693 transferred
14     $15,000,000 to Account 21.
15           d.    During the period of August 2, 2016, through October 6,
16     2016, Account ‘6211 sent six wire transfers totaling $9,550,315 to
17     Charles Schwab Account ‘4693.
18           e.    On January 3, 2017, Charles Schwab Account ‘4693
19     transferred $2,500,000 to Account 21.
20           f.    On January 4, 2017, Charles Schwab Account ‘4693
21     transferred $2,500,000 Account 21.
22         R.      Accounts 22 AND 23 (BA ‘8225 and ‘7054)
23          82.    Account 22 is held in the name of one of T. Larkin, and was
24     used in furtherance of the money laundering scheme described herein,
25     and in an attempt to further conceal or disguise the nature,
26     location, source, ownership or control of the criminal proceeds.
27          83.    On February 2, 2018, Account 2 wire transferred $28,337
28     into Account 22.


                                              52
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 53 of 81 Page ID #:138



1           84.    Account 23 is held in the name of R. Larkin.         On February
2      2, 2018, Account 2 wire transferred $28,337 into Account 23.
3            S.    Saint Helena Property
4           85.    The Saint Helena Property was purchased and maintained, in
5      whole or in part, using funds traceable to SUA, involved in money
6      laundering, or both.
7           86.    Between February 4 and June 6, 2013, approximately
8      $41,500,000 in illicit funds were transferred to Camarillo Holdings
9      LLC, BMO Harris Bank account ‘7172.         On October 2, 2013, BMO Harris
10     Bank account ‘7172 wired $26,130.64 to Larkin’s BMO Harris Bank
11     account ‘3110.    Thereafter, on November 3, 2016, over $10,000 of
12     funds from BMO Harris Bank account ‘7172 were used to purchase or
13     maintain the Saint Helena Property.
14           T.    Chicago Property
15          87.    The Chicago Property was purchased and maintained, in whole
16     or in part, using funds traceable to SUA, involved in money
17     laundering, or both.
18          88.    Illicit funds originating from Backpage’s U.S. Bank account
19     ‘1165 were passed-through accounts owned or controlled by Backpage or
20     Backpage Operators, and ended up in BMO Harris Bank account ‘3110.
21     Thereafter, on October 2, 2015, BMO Harris Bank account ‘3110
22     transferred $138,000 to Chicago Title and Trust Company as payment
23     towards the purchase of the Chicago Property.
24           U.    Paradise Valley Property 7
25          89.    Paradise Valley Property 7 was purchased and maintained, in
26     whole or in part, using funds traceable to SUA, involved in money
27     laundering, or both
28          90.    Illicit funds originating from Backpage’s U.S. Bank account


                                              53
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 54 of 81 Page ID #:139



1      ‘1165 were passed-through accounts owned or controlled by Backpage or
2      Backpage Operators, and ended up in BMO Harris Bank account ‘3110,
3      from which account over $10,000 was paid to maintain Paradise Valley
4      Property 7.
5                                    JOHN BRUNST ASSETS
6            V.    Account 24 (COMPASS BANK ‘3825)
7           91.    Account 24 is held in the name of Brunst, and was used in
8      furtherance of the money laundering scheme described herein, and in
9      an attempt to further conceal or disguise the nature, location,
10     source, ownership or control of the proceeds of SUA.
11          92.    On February 2, 2018, Account 2 wire transferred $135,956.59
12     into Account 24.
13           W.    Account 25, 26, 27, 28, 29, 30 (AB ‘6878, ‘4954, ‘7982,
14                 ‘7889, ‘7888 AND ‘6485)
15          93.    Accounts 25, 26, 27, 28, 29, and 30 are held in the name of
16     the “Brunst Family Trust.”      Brunst and his wife are the sole trustees
17     for these accounts, which were funded with proceeds traceable to SUA,
18     involved in money laundering, or both.
19           a.    On December 31, 2015, Website Tech Account ‘2008
20     transferred $811,424 to Account ‘6211.
21           b.    On December 6, 2016, Account ‘6211 transferred $161,459 to
22     Wells Fargo Bank account ‘4891, belonging to Brunst (“Account
23
       ‘4891”).
24
             c.    On January 4, 2017, Account ‘6211 transferred another
25
       $258,841 to Account ‘4891.
26
             d.    On January 5, 2017, Account ‘4891 transferred $300,000 to
27
       Wells Fargo Bank account ‘7474, belonging to the Brunst Family Trust
28
       (“Account ‘7474”).

                                              54
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 55 of 81 Page ID #:140



1            e.    On May 19, 2017, Account ‘7474 transferred approximately
2      $1,500,000 into Account 25.
3            f.    On May 23, 2017, Account 25 transferred approximately
4      $350,000 to Account 25.
5            g.    On June 7, 2017, Account 25 transferred approximately
6
       $1,340,000 to Account 25.
7
             h.    On September 13, 2017, Account 25 transferred approximately
8
       $581,000 to Account 27.
9
             i.    On September 13, 2017, Account 25 transferred approximately
10
       $250,000 to Account 28.
11
             j.    On September 13, 2017, Account 25 transferred approximately
12
       $250,000 to Account 29.
13
             k.    On September 15, 2017, Account 25 transferred approximately
14
       $500,000 to Account 30.
15
16                                   SCOTT SPEAR ASSETS

17           X.    Accounts 31, 32, AND 33 (NBA ‘0178, ‘0151, and‘3645)

18          94.    Accounts 31 and 32 are held in the name of Spear, which

19     accounts were funded with proceeds traceable to SUA, involved in

20     money laundering, or both.      Account 33 is held in trust for the

21     benefit of Spear and certain of his family members, which account was

22     funded with proceeds traceable to SUA, involved in money laundering,

23     or both.    In furtherance of the money laundering scheme, and in an

24     attempt to further conceal the true nature of the criminal proceeds,

25     go-between accounts served to funnel money from one account to

26     another.

27           a.    Between January 21 and August 31, 2016, Website Tech

28     Account ‘2008 sent approximately 27 wire transfers totaling



                                              55
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 56 of 81 Page ID #:141



1      approximately $48,000,000 to Account ‘6211.
2            b.    Between March 1, 2016, and July 1, 2016, Account ‘6211
3      transferred $892,426 into Account 31.
4            c.    On September 14, 2017, Account 2 wire transferred
5      $50,162.05 into Account 31.
6            d.    On October 12, 2017, Account 31 transferred approximately
7      $21,500 into Account 32.
8            e.    On January 5, 2018, Account 31 transferred approximately
9      $600,000 into Account 33.
10           Y.    Account 34 (Live Oak Bank Account ‘6910)
11          95.    Account 34 is held in the name of Spear, and was funded
12     with proceeds traceable to SUA, involved in money laundering, or
13     both.
14          96.    On or about March 16, 2016, as an opening deposit, Account
15     31 transferred $250,000 into Account 34.
16           Z.    Account 35 and 36 (Ascensus Broker Services ‘4301 and‘8001)
17
            97.    Accounts 35 and 36 are held in the name of N. Spear,
18
       Spear’s adult daughter, and were funded with proceeds traceable to
19
       SUA, involved in money laundering, or both.
20
             a.    On February 23, 2017, Account 31 transferred approximately
21
       $50,000 into Account 35.
22
             b.    On the February 23, 2017, Account 31 transferred $50,000
23
       into Account 36.
24
                                    PRIMUS TRUST ASSETS
25
             AA.        Account 37 (K&H Bank Account ‘1210)
26
            98.    Account 37 is located in Hungary, and held in the name of
27
       Primus Trust Company (“Binghampton Trust”) for the benefit of Lacey.
28
       In furtherance of the money laundering scheme, Account 37 was funded


                                              56
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 57 of 81 Page ID #:142



1      with proceeds traceable to SUA, involved in money laundering, or
2      both.
3           99.    The tracing of this account involves numerous banks and
4      bank accounts, both foreign and domestic.         The accounts include:
5      Website Tech Account ‘2008; Account ‘6211; Arizona Bank & Trust
6      annuity trust account numbers ‘1967, ‘1972, ‘1986, ‘1991, and ‘2014,
7      all held in Lacey’s name (“AZBT Annuity Accounts”); and Johnson
8      Financial account ‘9992, held in an IOLTA, with Lacey as the sole
9      beneficiary.
10           a.    Between December 14, 2015, and January 15, 2016, the
11     Slovakia Account sent approximately 26 wire transfers totaling over
12     $2,500,000 to Website Tech Account ‘2008 in the United States.
13           b.    On January 15, 2016, Website Tech Account ‘2008 transferred
14     $189,571 to Verizon in Los Angeles, California, in payment for
15     Backpage internet services, which served, in whole or in part, to
16     promote sex trafficking and illegal prostitution.
17           c.    Between January 21 and August 31, 2016, Website Tech
18     Account ‘2008 sent approximately 27 wire transfers totaling
19     approximately $48,000,000 to Account ‘6211.
20           d.    Between April 1 and October 6, 2016, in approximately 12
21     wires, Account ‘6211 sent over $18,000,000 to the AZBT Annuity Trust
22     Accounts.
23           e.    On December 29, 2016, in five wires, the AZBT Annuity
24     Trusts Accounts sent approximately $16,500,000 to Johnson Financial
25     account ‘9992.
26           f.    On January 3, 2017, Johnson Financial account ‘9992
27     transferred $16,500,000 to Account 37.
28



                                              57
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 58 of 81 Page ID #:143



1                                    AD TECH BV ASSETS
2            BB.   Accounts 56, 57, and 58 (Fio Bank ‘5803, ‘5801, and ’5805)
3
            100. Accounts 56, 57, and 58 are located in the Czech Republic
4
       and held in the name of Ad Tech BV, identifying Ferrer as the
5
       ultimate beneficial owner, which accounts were funded with proceeds
6
       traceable to SUA, involved in money laundering, or both.
7
            101. Account 56, 57, and 58 were set up and maintained to
8
       receive payments for Backpage ads, that is, for “accounts
9
       receivable.”    Merchant processors would accept credit card payments
10
       and Bitcoins from Backpage advertisers as credit to place ads for
11
       prostitution and other services.       The merchant processors would then
12
       transfer these funds to accounts set up to receive such payments,
13
       specifically including Accounts 56, 57, and 58.          All funds contained
14
       within Accounts 56, 57, and 58 are traceable to SUA and involved in
15
       money laundering.
16
             CC.   Accounts 47, 48, 49 and 50 (BF Accounts ‘K000 K, ‘K000 U,
17                 ‘K000 E, and ‘K001 K)
18
            102. Accounts 47, 48, 49, and 50 are located in Principality of
19
       Liechtenstein, and held for the benefit of Ferrer, which accounts
20
       were funded with proceeds traceable to SUA, involved in money
21
       laundering, or both.
22
            103. Accounts 47, 48, 49, and 50 were set up and maintained to
23
       receive payments for Backpage ads, that is, for “accounts
24
       receivable.”    Merchant processors would accept credit card payments
25
       and Bitcoins from Backpage advertisers as credit to place ads for
26
       prostitution and other services.       The merchant processors would then
27
       transfer these funds to accounts set up to receive such payments,
28
       specifically including Accounts 47, 48, 49, and 50.          All funds


                                              58
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 59 of 81 Page ID #:144



1      contained within Accounts 47, 48, 49, and 50 are traceable to SUA and
2      involved in money laundering.
3                         GOLD LEAF SRO FUNDS HELD AT FIO BANK
4            DD.   Account 38, 39, and 30 (Fio Bank ‘2226, ‘2231, and ‘2230)
5           104. Accounts 38, 39, and 40 are located in the Czech Republic,
6      and held for the benefit of Backpage by a third party entity named,
7      “Gold Leaf SRO.”     Accounts 38, 39, and 40 were funded with proceeds
8      traceable to SUA, involved in money laundering, or both.
9           105. Accounts 38, 39, and 40 were created outside the United
10     States with the intention of avoiding the “blockade” of Backpage set
11     up by U.S. credit card companies that refused to process Backpage
12     receipts following negative press associated with Backpage.
13     Approximately 99.5% of the payments into these accounts were to be
14     transferred to accounts held by Ad Tech BV, a Backpage controlled
15     company located in the Netherlands, after which transfer, the funds
16     could be directed for the benefit of Backpage or Backpage Operators
17     in the U.S. or abroad.      All funds contained within Accounts 38, 39,
18     and 40 are traceable to SUA and involved in money laundering.
19
20                        PROTECCTIO SRO FUNDS HELD AT FIO BANK
21           EE.   Accounts 41, 42, and 43 (Fio Bank ‘4194, ‘4196, and ‘4198)
22
            106. Accounts 41, 42, and 43 are located in the Czech Republic,
23
       and held for the benefit of Backpage by a third party entity named,
24
       “Protecctio SRO.”     Accounts 41, 42, and 43 were funded with proceeds
25
       traceable to SUA, involved in money laundering, or both.
26
            107. Accounts 41, 42, and 43 were created outside the United
27
       States with the intention of avoiding the “blockade” of Backpage set
28
       up by U.S. credit card companies that refused to process Backpage


                                              59
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 60 of 81 Page ID #:145



1      receipts following negative press associated with Backpage.
2      Approximately 99.5% of the payments into these accounts were to be
3      transferred to accounts held by Ad Tech BV, a Backpage controlled
4      company located in the Netherlands, after which transfer the funds
5      could be directed for the benefit of Backpage or Backpage Operators
6      in the U.S. or abroad.      All funds contained within Accounts 41, 42,
7      and 43 are traceable to SUA and involved in money laundering.
8                          VARICOK SRO FUNDS HELD AT FIO BANK
9            FF.   Accounts 44, 45, and 46 (Fio Bank ‘8083, ‘8086, and ‘8080)
10
            108. Accounts 44, 45, and 46 are located in the Czech Republic,
11
       and held in the name of Varicok Company SRO.         Accounts 44, 45, and 46
12
       were funded with proceeds traceable to SUA, involved in money
13
       laundering, or both.
14
            109. Accounts 44, 45, and 46 were created outside the United
15
       States with the intention of avoiding the “blockade” of Backpage set
16
       up by U.S. credit card companies that refused to process Backpage
17
       receipts following negative press associated with Backpage.
18
       Approximately 99.5% of the payments into these accounts were to be
19
       transferred to accounts held by Ad Tech BV, a Backpage controlled
20
       company located in the Netherlands, after which transfer, the funds
21
       could be directed for the benefit of Backpage or Backpage Operators
22
       in the U.S. or abroad.      All funds contained within Accounts 44, 45,
23
       and 46 are traceable to SUA and involved in money laundering.
24
                       PROCOP SERVICES BV FUNDS HELD AT KNAB BANK
25
             GG.   Account 51 (KB ‘7664)
26
            110. Account 51 is located in the Kingdom of the Netherlands,
27
       and held for the benefit of Backpage by a third party entity named,
28
       “Procop Services BV.”      Account 51 was funded with proceeds traceable


                                              60
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 61 of 81 Page ID #:146



1      to SUA, involved in money laundering, or both.
2           111.    Account 51 was created outside the United States with the
3      intention of avoiding the “blockade” of Backpage set up by U.S.
4      credit card companies that refused to process Backpage receipts
5      following negative press associated with Backpage.          Approximately
6      99.5% of the payments into Accounts 51 was to be transferred to
7      accounts held by Ad Tech BV, a Backpage controlled company located in
8      the Netherlands, after which transfer, the funds could be directed
9      for the benefit of Backpage or Backpage Operators in the U.S. or
10     abroad.     All funds contained within Account 51 are traceable to SUA
11     and involved in money laundering.
12                      GULIETTA GROUP BV FUNDS HELD AT RABO BANK
13           HH.   Accounts 52 and 53 (RB ‘2452 and ‘4721)
14          112. Accounts 52 and 53 are located in the Kingdom of the
15     Netherlands and held for the benefit of Backpage by a third party
16     entity named, “Gulietta Group BV.”          Accounts 52 and 53 were funded
17     with proceeds traceable to SUA, involved in money laundering, or
18     both.
19          113. Accounts 52 and 53 were created outside the United States
20     with the intention of avoiding the “blockade” of Backpage set up by
21     U.S. credit card companies that refused to process Backpage receipts
22     following negative press associated with Backpage.          Approximately
23     99.5% of the payments into these accounts were to be transferred to
24     accounts held by Ad Tech BV, a Backpage controlled company located in
25     the Netherlands, after which transfer, the funds could be directed
26     for the benefit of Backpage or Backpage Operators in the U.S. or
27     abroad.     All funds contained within Accounts 52 and 53 are traceable
28     to SUA and involved in money laundering.


                                              61
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 62 of 81 Page ID #:147



1       CASHFLOWS EUROPE LTD FUNDS HELD FOR GULIETTA GROUP B.V., UNIVERSADS
2                      B.V., PROCOPSERVICES B.V. and PROTECCIO SRO
3            II.   Account 55 (SP ‘1262)
4           114. Account 55 is located in the United Kingdom and held by a
5      third party entity, “Cashflows Europe Limited” (“Cashflows”).
6      Although Backpage is the ultimate beneficiary of Account 55,
7      Cashflows acts first as an entity holding this account for the
8      benefit of Gulietta Group B.V., Universads B.V., Procop Services
9      B.V., and Proteccio SRO (collectively referred to as, the
10     “Entities”), each of which company is owned or controlled by
11     Backpage.    Account 55 was funded with proceeds traceable to SUA,
12     involved in money laundering, or both.
13          115. Account 55 was created outside the United States with the
14     intention of avoiding the “blockade” of Backpage set up by U.S.
15     credit card companies that refused to process Backpage receipts
16     following negative press associated with Backpage.          Approximately
17     99.5% of the payments into Accounts 55 was to be transferred to
18     accounts held by Ad Tech BV, a Backpage controlled company located in
19     the Netherlands, after which transfer, the funds could be directed
20     for the benefit of Backpage or Backpage Operators in the U.S. or
21     abroad.     All funds contained within Account 55 are traceable to SUA
22     and involved in money laundering.
23           JJ.   Account 54 (LHVP ‘4431)
24          116. Account 54 is an account maintained in the Republic of
25     Estonia, held in the name of Olist OU for the benefit of Backpage.
26     Account 54 was funded with proceeds traceable to SUA, involved in
27     money laundering, or both.
28          117. Account 54 was created outside the United States with the


                                              62
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 63 of 81 Page ID #:148



1      intention of avoiding the “blockade” of Backpage set up by U.S.
2      credit card companies that refused to process Backpage receipts
3      following negative press associated with Backpage.          Approximately
4      99.5% of the payments into Accounts 54 was to be transferred to
5      accounts held by Ad Tech BV, a Backpage controlled company located in
6      the Netherlands, after which transfer, the funds could be directed
7      for the benefit of Backpage or Backpage Operators in the U.S. or
8      abroad.     All funds contained within Account 54 are traceable to SUA
9      and involved in money laundering.
10                              BACKPAGE-CONTROLLED DOMAIN NAMES
11           KK.    ASCIO/WMB Inc Domain Names
12          118. Until recently, Backpage controlled numerous domain names,
13     which have since been seized by the government pursuant to a seizure
14     warrant issued in this district. 11
15          119. The Seized Domains are registered by “ASCIO TECHNOLOGIES
16     INC” DBA “NETNAMES,” a domain registrar that manages the reservation
17     of internet domain names.        A domain registrar serves to ensure that a
18     registered domain name, like each of the Seized Domains, is not
19     double sold.
20          120. Additionally, a domain registration will allow the owner of
21     the domain to direct internet traffic to a company’s webserver.            The
22     Seized Domains were found to have been acquired and maintained with
23     funds traceable to the money laundering scheme described herein,
24     specifically with funds from Account 1, and the Seized Domains were
25     the mechanism Backpage used to promote the prostitution and sex
26     trafficking activity.
27          121. The following domains constitute and are derived from
28
             11   18-MJ-00711

                                               63
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 64 of 81 Page ID #:149



1      proceeds traceable to SUA, involved in money laundering, or both:
2            a.    atlantabackpage.com
3            b.    backpage.be
4            c.    backpage.com
5            d.    backpage.com.br
6            e.    backpage.cz
7
             f.    backpage.dk
8
             g.    backpage.ee
9
             h.    backpage.es
10
             i.    backpage.fi
11
             j.    backpage.fr
12
             k.    backpage.gr
13
             l.    backpage.hu
14
             m.    backpage.ie
15
             n.    backpage.it
16
17           o.    backpage.lt

18           p.    backpage.mx

19           q.    backpage.net

20           r.    backpage.no

21           s.    backpage.pl
22           t.    backpage.pt
23           u.    backpage.ro
24           v.    backpage.si
25           w.    backpage.sk
26           x.    backpage.us
27
             y.    backpage-insider.com
28
             z.    bestofbackpage.com


                                              64
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 65 of 81 Page ID #:150



1            aa.   bestofbigcity.com
2            bb.   bigcity.com
3            cc.   chicagobackpage.com
4            dd.   denverbackpage.com
5            ee.   newyorkbackpage.com
6
             ff.   phoenixbackpage.com
7
             gg.   sandiegobackpage.com
8
             hh.   seattlebackpage.com
9
             ii.   tampabackpage.com
10
             LL.   SURRENDERED DOMAIN NAMES
11
            122. Until recently, Backpage also controlled numerous domain
12
       names that Backpage has since surrendered (pursuant to its guilty
13
       plea on April 5, 2018, in the District of Arizona).
14
            123. The following websites were purchased and/or maintained, in
15
       whole or in part, with proceeds traceable to SUA, involved in money
16
       laundering, or both:
17
             a.    admoderation.com (Versio)
18
19           b.    admoderators.com (Versio)

20           c.    adnet.ws (NetNames)

21           d.    adplace24.com (Versio)

22           e.    adplaces24.com (Versio)

23           f.    adpost24.com (Versio)
24           g.    adpost24.cz (GoDaddy)
25           h.    adquick365.com (Versio)
26           i.    adreputation.com (NetNames)
27           j.    ads-posted-mp.com (Versio)
28           k.    adsplace24.com (Versio)


                                              65
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 66 of 81 Page ID #:151



1            l.    adspot24.com (Versio)
2            m.    adspots24.com (Versio)
3            n.    adsspot24.com (Versio)
4            o.    adtechbv.co.nl (NetNames)
5            p.    adtechbv.com (NetNames)
6
             q.    adtechbv.nl (NetNames)
7
             r.    advert-ep.com (Versio)
8
             s.    adverts-mp.com (Versio)
9
             t.    axme.com (GoDaddy)
10
             u.    back0age.com (NetNames)
11
             v.    backpa.ge (NetNames)
12
             w.    backpaee.com (NetNames)
13
             x.    backpage-insider.com (NetNames)
14
             y.    backpage.adult (NetNames)
15
16           z.    backpage.ae (NetNames)

17           aa.   backpage.at (NetNames)

18           bb.   backpage.ax (NetNames)

19           cc.   backpage.be (NetNames)

20           dd.   backpage.bg (European domains)
21           ee.   backpage.bg (NetNames)
22           ff.   backpage.ca (NetNames)
23           gg.   backpage.cl (NetNames)
24           hh.   backpage.cn (European domains)
25           ii.   backpage.cn (NetNames)
26
             jj.   backpage.co.id (NetNames)
27
             kk.   backpage.co.nl (European domains)
28
             ll.   backpage.co.nl (NetNames)


                                              66
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 67 of 81 Page ID #:152



1            mm.   backpage.co.nz (NetNames)
2            nn.   backpage.co.uk (NetNames)
3            oo.   backpage.co.ve (NetNames)
4            pp.   backpage.co.za (NetNames)
5            qq.   backpage.com (NetNames)
6
             rr.   backpage.com.ar (NetNames)
7
             ss.   backpage.com.au (NetNames)
8
             tt.   backpage.com.ph (NetNames)
9
             uu.   backpage.cz (NetNames)
10
             vv.   backpage.dk (NetNames)
11
             ww.   backpage.ec (NetNames)
12
             xx.   backpage.ee (European domains)
13
             yy.   backpage.ee (NetNames)
14
             zz.   backpage.es (NetNames)
15
16           aaa. backpage.fi (European domains)

17           bbb. backpage.fi (NetNames)

18           ccc. backpage.fr (European domains)

19           ddd. backpage.fr (NetNames)

20           eee. backpage.gr (European domains)
21           fff. backpage.gr (NetNames)
22           ggg. backpage.hk (European domains)
23           hhh. backpage.hk (NetNames)
24           iii. backpage.hu (European domains)
25           jjj. backpage.hu (NetNames)
26
             kkk. backpage.ie (NetNames)
27
             lll. backpage.in (NetNames)
28
             mmm. backpage.it (NetNames)


                                              67
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 68 of 81 Page ID #:153



1            nnn. backpage.jp (NetNames)
2            ooo. backpage.kr (NetNames)
3            ppp. backpage.lt (NetNames)
4            qqq. backpage.lv (European domains)
5            rrr. backpage.lv (NetNames)
6
             sss. backpage.me (NetNames)
7
             ttt. backpage.mx (NetNames)
8
             uuu. backpage.my (NetNames)
9
             vvv. backpage.net (NetNames)
10
             www. backpage.nl (NetNames)
11
             xxx. backpage.no (European domains)
12
             yyy. backpage.no (NetNames)
13
             zzz. backpage.nz (NetNames)
14
             aaaa.      backpage.pe (NetNames)
15
16           bbbb.      backpage.ph (NetNames)

17           cccc.      backpage.pk (NetNames)

18           dddd.      backpage.pl (NetNames)

19           eeee.      backpage.porn (NetNames)

20           ffff.      backpage.pt (NetNames)
21           gggg.      backpage.ro (European domains)
22           hhhh.      backpage.ro (NetNames)
23           iiii.      backpage.se (NetNames)
24           jjjj.      backpage.sex (NetNames)
25           kkkk.      backpage.sg (NetNames)
26
             llll.      backpage.si (European domains)
27
             mmmm.      backpage.si (NetNames)
28
             nnnn.      backpage.sk (European domains)


                                              68
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 69 of 81 Page ID #:154



1            oooo.      backpage.sk (NetNames)
2            pppp.      backpage.sucks (NetNames)
3            qqqq.      backpage.tw (NetNames)
4            rrrr.      backpage.uk (NetNames)
5            ssss.      backpage.uk.com (NetNames)
6
             tttt.      backpage.us (NetNames)
7
             uuuu.      backpage.vn (NetNames)
8
             vvvv.      backpage.xxx (NetNames)
9
             wwww.      backpage.xyz (NetNames)
10
             xxxx.      backpagecompimp.com (NetNames)
11
             yyyy.      backpagecompimps.com (NetNames)
12
             zzzz.      backpagepimp.com (NetNames)
13
             aaaaa.     backpagepimps.com (NetNames)
14
             bbbbb.     backpagg.com (NetNames)
15
16           ccccc.     backpagm.com (NetNames)

17           ddddd.     backpagu.com (NetNames)

18           eeeee.     backpaoe.com (NetNames)

19           fffff.     backpawe.com (NetNames)

20           ggggg.     backqage.com (NetNames)
21           hhhhh.     backrage.com (NetNames)
22           iiiii.     backxage.com (NetNames)
23           jjjjj.     bakkpage.com (NetNames)
24           kkkkk.     bcklistings.com (NetNames)
25           lllll.     bestofbackpage.com (NetNames)
26
             mmmmm.     bestofbigcity.com (NetNames)
27
             nnnnn.     bickpage.com (NetNames)
28
             ooooo.     bigcity.com (NetNames)


                                              69
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 70 of 81 Page ID #:155



1            ppppp.     bpclassified.com (NetNames)
2            qqqqq.     bpclassifieds.com (NetNames)
3            rrrrr.     carlferrer.com (NetNames)
4            sssss.     clasificadosymas.com (NetNames)
5            ttttt.     clasificadosymas.net (NetNames)
6
             uuuuu.     clasificadosymas.org (NetNames)
7
             vvvvv.     classifiedsolutions.co.uk (NetNames)
8
             wwwww.     classifiedsolutions.net (NetNames)
9
             xxxxx.     classyadultads.com (Versio)
10
             yyyyy.     columbusbackpage.com (NetNames)
11
             zzzzz.     connecticutbackpage.com (NetNames)
12
             aaaaaa.    cracker.co.id (NetNames)
13
             bbbbbb.    cracker.com (NetNames)
14
             cccccc.    cracker.com.au (NetNames)
15
16           dddddd.    cracker.id (NetNames)

17           eeeeee.    cracker.net.au (NetNames)

18           ffffff.    crackers.com.au (NetNames)

19           gggggg.    crackers.net.au (NetNames)

20           hhhhhh.    ctbackpage.com (NetNames)
21           iiiiii.    dallasbackpage.com (NetNames)
22           jjjjjj.    denverbackpage.com (NetNames)
23           kkkkkk.    easypost123.com (Versio)
24           llllll.    easyposts123.com (Versio)
25           mmmmmm.    emais.com.pt (NetNames)
26
             nnnnnn.    evilempire.com (NetNames)
27
             oooooo.    ezpost123.com (Versio)
28
             pppppp.    fackpage.com (NetNames)


                                              70
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 71 of 81 Page ID #:156



1            qqqqqq.    fastadboard.com (Versio)
2            rrrrrr.    guliettagroup.nl (Versio)
3            ssssss.    htpp.org (NetNames)
4            tttttt.    ichold.com (NetNames)
5            uuuuuu.    internetspeechfoundation.com (nameisp)
6
             vvvvvv.    internetspeechfoundation.org (nameisp)
7
             wwwwww.    loads2drive.com (NetNames)
8
             xxxxxx.    loadstodrive.com (NetNames)
9
             yyyyyy.    loadtodrive.com (NetNames)
10
             zzzzzz.    losangelesbackpage.com (NetNames)
11
             aaaaaaa.   mediafilecloud.com (NetNames)
12
             bbbbbbb.   miamibackpage.com (NetNames)
13
             ccccccc.   minneapolisbackpage.com (NetNames)
14
             ddddddd.   mobileposting.com (Versio)
15
16           eeeeeee.   mobilepostings.com (Versio)

17           fffffff.   mobilepostlist.com (Versio)

18           ggggggg.   mobilposting.com (Versio)

19           hhhhhhh.   naked.city (NetNames)

20           iiiiiii.   nakedcity.com (NetNames)
21           jjjjjjj.   newyorkbackpage.com (NetNames)
22           kkkkkkk.   paidbyhour.com (NetNames)
23           lllllll.   petseekr.com (NetNames)
24           mmmmmmm.   petsfindr.com (NetNames)
25           nnnnnnn.   phoenixbackpage.com (NetNames)
26
             ooooooo.   posteasy123.com (Versio)
27
             ppppppp.   postfaster.com (NetNames)
28
             qqqqqqq.   postfastly.com (NetNames)


                                              71
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 72 of 81 Page ID #:157



1            rrrrrrr.   postfastr.com (NetNames)
2            sssssss.   postonlinewith.com (Versio)
3            ttttttt.   postonlinewith.me (Versio)
4            uuuuuuu.   postseasy123.com (Versio)
5            vvvvvvv.   postsol.com (GoDaddy)
6
             wwwwwww.   postszone24.com (Versio)
7
             xxxxxxx.   postzone24.com (Versio)
8
             yyyyyyy.   postzones24.com (Versio)
9
             zzzzzzz.   rentseekr.com (NetNames)
10
             aaaaaaaa. results911.com (NetNames)
11
             bbbbbbbb. sandiegobackpage.com (NetNames)
12
             cccccccc. sanfranciscobackpage.com (NetNames)
13
             dddddddd. seattlebackpage.com (NetNames)
14
             eeeeeeee. sellyostuffonline.com (Versio)
15
16           ffffffff. sfbackpage.com (NetNames)

17           gggggggg. simplepost24.com (Versio)

18           hhhhhhhh. simpleposts24.com (Versio)

19           iiiiiiii. svc.ws (NetNames)

20           jjjjjjjj. truckrjobs.com (NetNames)
21           kkkkkkkk. ugctechgroup.com (NetNames)
22           llllllll. universads.nl (Versio)
23           mmmmmmmm. villagevoicepimps.com (GoDaddy)
24           nnnnnnnn. websitetechnologies.co.uk (NetNames)
25           oooooooo. websitetechnologies.com (NetNames)
26
             pppppppp. websitetechnologies.net (NetNames)
27
             qqqqqqqq. websitetechnologies.nl (NetNames)
28
             rrrrrrrr. websitetechnologies.org (NetNames)


                                              72
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 73 of 81 Page ID #:158



1            ssssssss. weprocessmoney.com (GoDaddy)
2            tttttttt. wst.ws (NetNames)
3            uuuuuuuu. xn--yms-fla.com (NetNames)
4            vvvvvvvv. ymas.ar.com (European domains)
5            wwwwwwww. ymas.br.com (European domains)
6
             xxxxxxxx. ymas.br.com (NetNames)
7
             yyyyyyyy. ymas.bz (European domains)
8
             zzzzzzzz. ymas.bz (NetNames)
9
             aaaaaaaaa.       ymas.cl (European domains)
10
             bbbbbbbbb.       ymas.cl (NetNames)
11
             ccccccccc.       ymas.co.bz (European domains)
12
             ddddddddd.       ymas.co.bz (NetNames)
13
             eeeeeeeee.       ymas.co.cr (European domains)
14
             fffffffff.       ymas.co.cr (NetNames)
15
16           ggggggggg.       ymas.co.ni (European domains)

17           hhhhhhhhh.       ymas.co.ni (NetNames)

18           iiiiiiiii.       ymas.co.ve (European domains)

19           jjjjjjjjj.       ymas.co.ve (NetNames)

20           kkkkkkkkk.       ymas.com (NetNames)
21           lllllllll.       ymas.com.br (European domains)
22           mmmmmmmmm.       ymas.com.br (NetNames)
23           nnnnnnnnn.       ymas.com.bz (European domains)
24           ooooooooo.       ymas.com.bz (NetNames)
25           ppppppppp.       ymas.com.co (European domains)
26
             qqqqqqqqq.       ymas.com.co (NetNames)
27
             rrrrrrrrr.       ymas.com.do (European domains)
28
             sssssssss.       ymas.com.do (NetNames)


                                              73
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 74 of 81 Page ID #:159



1            ttttttttt.       ymas.com.ec (European domains)
2            uuuuuuuuu.       ymas.com.ec (NetNames)
3            vvvvvvvvv.       ymas.com.es (European domains)
4            wwwwwwwww.       ymas.com.es (NetNames)
5            xxxxxxxxx.       ymas.com.gt (European domains)
6
             yyyyyyyyy.       ymas.com.gt (NetNames)
7
             zzzzzzzzz.       ymas.com.hn (European domains)
8
             aaaaaaaaaa.      ymas.com.hn (NetNames)
9
             bbbbbbbbbb.      ymas.com.mx    (NetNames)
10
             cccccccccc.      ymas.com.ni (European domains)
11
             dddddddddd.      ymas.com.ni (NetNames)
12
             eeeeeeeeee.      ymas.com.pe (European domains)
13
             ffffffffff.      ymas.com.pe (NetNames)
14
             gggggggggg.      ymas.com.pr (European domains)
15
16           hhhhhhhhhh.      ymas.com.pr (NetNames)

17           iiiiiiiiii.      ymas.com.pt    (NetNames)

18           jjjjjjjjjj.      ymas.com.uy (European domains)

19           kkkkkkkkkk.      ymas.com.uy (NetNames)

20           llllllllll.      ymas.com.ve (European domains)
21           mmmmmmmmmm.      ymas.com.ve (NetNames)
22           nnnnnnnnnn.      ymas.cr (European domains)
23           oooooooooo.      ymas.cr (NetNames)
24           pppppppppp.      ymas.do (European domains)
25           qqqqqqqqqq.      ymas.do (NetNames)
26
             rrrrrrrrrr.      ymas.ec (European domains)
27
             ssssssssss.      ymas.ec (NetNames)
28
             tttttttttt.      ymas.es (European domains)


                                              74
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 75 of 81 Page ID #:160



1            uuuuuuuuuu.      ymas.es (NetNames)
2            vvvvvvvvvv.      ymas.org (NetNames)
3            wwwwwwwwww.      ymas.pe (European domains)
4            xxxxxxxxxx.      ymas.pe (NetNames)
5            yyyyyyyyyy.      ymas.pt (NetNames)
6
             zzzzzzzzzz.      ymas.us (European domains)
7
             aaaaaaaaaaa.     ymas.us (NetNames)
8
             bbbbbbbbbbb.     ymas.uy (European domains)
9
             ccccccccccc.     ymas.uy (NetNames)
10
             ddddddddddd.     ymas.uy.com (European domains)
11
                                BACKPAGE SURRENDERED ASSETS
12
             MM.   Assets Surrendered To The United States By Backpage
13
            124. On or about May 8, 2018, all of the funds, digital
14
       currencies, and other property listed in this subsection were
15
       transferred into the United States Postal Inspection Service holding
16
       bank account, Bitcoins wallet, Bitcoins Cash wallet, Litecoin wallet,
17
       and Bitcoins Gold wallet.      These Surrendered Assets constitute and
18
       are derived from proceeds traceable to SUA, involved in money
19
       laundering, or both.
20
            125. On May 8, 2018, within the Stipulation for Preliminary
21
       Order of Forfeiture, CR18-465-PHX-SPL, Ferrer, in his capacity as CEO
22
       of Backpage, stipulated that the following bank funds, securities, or
23
       other assets are criminally derived proceeds of Backpage’s illegal
24
       activity, involved in money laundering transactions, or both, and as
25
       such, are forfeitable property:
26
             a.    $699,940.00 wire transferred from ING Bank account ‘7684,
27
       held in the name of Payment Solutions BV.
28



                                              75
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 76 of 81 Page ID #:161



1            b.    $106,988.41.00    wire transferred from ING Bank account
2      ‘2071, held in the name of Payment Solutions BV.
3            c.    $499,910.01 wire transferred from US Bank account ‘0239,
4      held in the name of Affordable Bail Bonds LLC.
5            d.    $50,000.00 wire transferred from Enterprise Bank and Trust
6
       account ‘7177, held in the name of Global Trading Solutions LLC.
7
             e.    $1,876.36 wire transferred from ING Bank account ‘2071,
8
       held in the name of Payment Solutions BV.
9
             f.    $50,357.35 wire transferred from ING Bank account ‘7684,
10
       held in the name of Payment Solutions BV.
11
             g.    $248,970.00 wire transferred from Citibank NA, account
12
       ‘0457, held in the name of Paul Hastings LLP.
13
             h.    $52,500.00 wire transferred from Enterprise Bank and Trust
14
       account ‘7177, held in the name of Global Trading Solutions LLC.
15
16           i.    $65,000.00 wire transferred from Enterprise Bank and Trust

17     account ‘7177, held in the name of Global Trading Solutions LLC.

18           j.    $5,534.54 wire transferred from Enterprise Bank and Trust

19     account ‘7177, held in the name of Global Trading Solutions LLC.

20           k.    $52,500.00    wire transferred from Crypto Capital
21                      i.      6 Bitcoins transferred from a Backpage controlled
22     wallet;
23                      ii.     199.99995716 Bitcoins transferred from a Backpage
24     controlled wallet;
25                      iii. 404.99984122 Bitcoins transferred from a Backpage
26
       controlled wallet;
27
                        iv.     173.97319 Bitcoins transferred from a Backpage
28
       controlled wallet;


                                              76
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 77 of 81 Page ID #:162



1                       v.      411.00019 Bitcoins transferred from a Backpage
2      controlled wallet;
3                       vi.     2.00069333 Bitcoins transferred from a Backpage
4      controlled wallet;
5                       vii. 136.6544695 Bitcoins transferred from a Backpage
6
       controlled wallet;
7
                        viii.        2,673.59306905 Bitcoins Cash transferred
8
       from a Backpage controlled wallet;
9
                        ix.     55.5 Bitcoins Cash transferred from a Backpage
10
       controlled wallet;
11
                        x.      73.62522241 Bitcoins Cash transferred from a
12
       Backpage controlled wallet;
13
                        xi.     16,310.79413202 Litecoin transferred from a
14
       Backpage controlled wallet;
15
16                      xii. 783.9735116 Litecoin transferred from a Backpage

17     controlled wallet; and

18                      xiii.        509.81904619 Bitcoins Gold transferred from

19     a Backpage controlled wallet.

20           NN.   BACKPAGE FUNDS PREVIOUSLY HELD AT DAVIS WRIGHT TREMAINE
21
            126. On August 13, 2018, Davis Wright Tremaine initiated a wire
22
       transfer of $3,713,121.03 from Bank of America account ‘3414, held in
23
       the name of Davis Wright Tremaine, LLP into the government holding
24
       account.
25
             a.    Between January 13 and January 20, 2017, a GoCoin account
26
       wire transferred $1,318,800 to the Veritex Account.
27
             b.    On June 22, 2017, the Veritex Account wire transferred
28
       $1,000,000 into Account 27.

                                              77
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 78 of 81 Page ID #:163



1            c.    On April 27, 2017, the Netherlands Account wire transferred
2      $2,500,000 to Account 27.
3            d.    On April 28, 2017, the Netherlands Account wire transferred
4      $2,500,000 to Account 27.
5            e.    On May 24, 2017, Account 1 wire transferred $500,000          into
6
       Account 27.
7
             f.    On September 13, 2017, Account 1 wire transferred
8
       $1,000,000 into Account 27.
9
             g.    On September 27, 2017, the Netherlands Account wire
10
       transferred about $778,802.96 into Account 27.
11
             h.    On October 20, 2017, Account 1 wire transferred $500,000
12
       into Account 27.
13
                                  FIRST CLAIM FOR RELIEF
14
                             (18 U.S.C. § 981(a)(1)(C))
15          127. Based on the facts set out above, Plaintiff alleges that
16     the Defendant Assets constitute, and are derived from, proceeds
17     traceable to one or more violations of Title 18, United States Code,
18     Sections 1591 (Sex Trafficking of Children) and 1952 (Interstate and
19     Foreign Travel in Aid of Racketeering Enterprise), each of which is a
20     specified unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A),
21     1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a conspiracy to commit such
22     offenses.    The Defendant Assets are therefore subject to forfeiture
23     to the United States pursuant to 18 U.S.C. § 981(a)(1)(C).
24                                SECOND CLAIM FOR RELIEF
25                           (18 U.S.C. § 981(a)(1)(A))
26          128. Based on the facts set out above, Plaintiff alleges that

27     the Defendant Assets were involved in, and are traceable to, property

28     involved in one or more transactions or attempted transactions in



                                              78
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 79 of 81 Page ID #:164



1      violation of section 18 U.S.C. § 1957, and a conspiracy to commit
2      such offenses, in violation of section 18 U.S.C. § 1956(h).
3      Specifically, the Defendant Assets were involved in and are traceable
4      to property involved in one or more financial transactions, attempted
5      transactions, and a conspiracy to conduct or attempt to conduct such
6      transactions in criminally derived property of a value greater than
7      $10,000 that was derived from specified unlawful activities, to wit,
8      violations of Title 18, United States Code, Sections 1591 (Sex
9      Trafficking of Children) and 1952 (Interstate and Foreign Travel in
10     Aid of Racketeering Enterprise), each of which is a specified
11     unlawful activity under 18 U.S.C. §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv)
12     and 1956(c)(7)(D), and a conspiracy to commit such offenses.            The
13     Defendant Assets are therefore subject to forfeiture to the United
14     States pursuant to 18 U.S.C. § 981(a)(1)(A).
15                                THIRD CLAIM FOR RELIEF
16                              (18 U.S.C. § 981(a)(1)(A))
17          129. Based on the facts set out above, Plaintiff alleges that
18     the Defendant Assets were involved in, and are traceable to property
19     involved in, one or more transactions or attempted transactions in
20     violation of section 18 U.S.C. § 1956(a)(1)(B)(i) (Concealment Money
21     Laundering), (a)(2) (International Money Laundering), and a
22     conspiracy to commit such offenses, in violation of section 18 U.S.C.
23     § 1956(h).    Specifically, the Defendant Assets were involved in and
24     are traceable to property involved in one or more financial
25     transactions, attempted transactions, and a conspiracy to conduct or
26     attempt to conduct such transactions involving the proceeds of
27     specified unlawful activity, to wit, violations of Title 18, United
28     States Code, Sections 1591 (Sex Trafficking of Children) and 1952



                                              79
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 80 of 81 Page ID #:165



1      (Interstate and Foreign Travel in Aid of Racketeering Enterprise),
2      each of which is a specified unlawful activity under 18 U.S.C.
3      §§ 1956(c)(7)(A), 1956(c)(7)(B)(iv) and 1956(c)(7)(D), and a
4      conspiracy to commit such offenses.         The Defendant Assets are
5      therefore subject to forfeiture to the United States pursuant to 18
6      U.S.C. § 981(a)(1)(A).
7             WHEREFORE, plaintiff United States of America prays that:
8            (a) due process issue to enforce the forfeiture of the
9      Defendant Assets;
10           (b) due notice be given to all interested parties to appear and
11     show cause why forfeiture should not be decreed;
12           (c) that this Court decree forfeiture of the Defendant Assets
13     to the United States of America for disposition according to law; and
14           (d) for such other and further relief as this Court may deem
15     just and proper, together with the costs and disbursements of this
16     action.
17
18      Dated: October 5, 2018               NICOLA T. HANNA
                                             United States Attorney
19                                           LAWRENCE S. MIDDLETON
                                             Assistant United States Attorney
20                                           Chief, Criminal Division
                                             STEVEN R. WELK
21                                           Assistant United States Attorney
                                             Chief, Asset Forfeiture Section
22
23                                           ____/s/John J. Kucera________
                                             JOHN J. KUCERA
24                                           Assistant United States Attorney
25                                           Attorneys for Plaintiff
                                             United States of America
26
27
28



                                              80
     Case 2:18-cv-08570-RGK-PJW Document 3 Filed 10/05/18 Page 81 of 81 Page ID #:166



1                                       VERIFICATION
2            I, Lyndon A Versoza, hereby declare that:
3            1.    I am a United States Postal Inspector with the United
4      States Postal Inspection Service.       I am the case agent for the civil
5      forfeiture action entitled United States v. Any and All Funds Seized
6
       from Bank Frick Account ‘K000 K; Any and All Funds Seized from Bank
7
       Frick Account ‘K000 U; Any and All Funds Seized from Bank Frick
8
       Account ‘K000 E; and All Funds Seized from Bank Frick Account ‘K001
9
       K,
10
             2.    I have read the above Verified Complaint for Forfeiture and
11
       know its contents, which is based upon my own personal knowledge and
12
       reports provided to me by other agents.
13
             3.    Everything contained in the Complaint is true and correct,
14
       to the best of my knowledge and belief.
15
16           I declare under penalty of perjury that the foregoing is true

17     and correct.

18           Executed on October 5, 2018 in Los Angeles, California.

19
20                                             _____________________________
21                                             LYNDON A VERSOZA
                                               U.S. Postal Inspector
22                                             United States Postal Inspection
                                               Service
23
24
25
26
27
28



                                              81
